Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 1 of 104
19-CV-3347

 

 

— REGETYETS
ALEXANDER WILLIAMS JR, SONY PRO SE OF Fics

PLAINTIFF(S),
2021 HAR 29 PH 2: 32

~AGAINST=

CITY OF NEW YORK ET AL.,-
DEFENDAT(S),

 

PLATNTIFP'S REPLY TO DEFERDANT(S) REQUEST
SERKING SUMMARY JUDGEMENT

 

 

ALEXANDER WILLIAMS JR
PLAINTIFF PRO-SE
GeR.V.C
09-09 HAZEN STREET
QUEENS, NEW YORK 11370
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 2 of 104

The plaintiff is making a submiossion responding fo what he

cr
.

believes is the defense cross-motion to his motion for Summary Judge

On March 3, Or 4 2021 the plaintiff received 54 copies/prints
outs of case Law Erom defense counsel Aaron Davison waich ne suggestes
was being used in defense counsel legal arguement in the respomse to plaintiff's”
motion.

As a result the plaintiff immediately wrote the court inforining
of this and asking for time because ne did not cecive the actual motion
From defense counsel Mr Davison but just the case law print-outs.

The plaintiff has expresssed to the Court on numerous occassion
that since he commenced this law suit that he has had many issues with
reciving and sedning nis legal mail in spacifically and nas even voiced
such on the Court's minuts durring a telephone-conferrance with Judge James
L. Cote’ durcing the montn of Dec 2015 with defense counsel at the time

Samantna Pallini in tne matter of Williams vCity Of New York Et Al., 19-

CV-3347, See BXHIBIT-c For copies of the. minutes on tnat matter pages

16 ~- 17.
"Phe Court recognizes that it ‘must! extend extra cons ideration
to pro-se plaintiffs’ and tnat " Pro-Se parties are to be given special

latitude on Sumaary Judgement Motion " SALARODBIN V. COUGELIN, 999 F. Supp.

 

526, 535 (S.D.N.Y. 1998 3)(Pack, M.J.) (citations & internal quotation omitted);
3 ? gq 4

. HCPHERSOR V.

 

&, 174 F.3d 276, 280 (2d Cir. 1999) (a pro-sea

 

aarty's pleadings should be read liberally and interpreted “to raise tne

 

strongest arguments that they suggest").
1. The Courk has established tnat in considering a Motion for Summary

Judgement, the Court is not to “'RESOVLE” contested issues of fact, but
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 3 of 104

cathec is to determine wheter there exist any disputed isues of material

fact. See e.g. DONAHUE V. WINDSOR LOCKS BD. OF FIRE GOMM'RS, 834 F. 2d

3

 

 

54, 58 (2d Cir. 1987); KNIGHT V. U.S. FIRE INS. CO., 804 F. 2d 9. 11 (2d
6).

 

WO
OD

Cic. LS

2. The burden of showing that na genuine factual dispute exists

She

 

rest on tne party seeking Summary Judgement. See ea.g. ADICKRES

e

 

V.
& CO, 398 U.S. 144, 157, 90 S. Ck. 1598, 1608, 26 L. Ed 2d 442 (1970);

CHAMBER

 

V. Ta COPY Ctes- CORP, 43 F.3d 29, 35 (24 Cir. 1994).

3. In this matter the plaintiff is the movant and submitted nis
initial motion seeking Summary Judgementas seen in EXHIBIT=A nerein.

4, To defeat a Summary Judgement Motion the non+moving party, who

is defense counsel Mr. Aaron Davison in this matter, must do “more then
simply show that there is some metaphysical doubt as to the material facts"

See MATSUSHITA ELEC. TMDUS CO V. ZENITH RADTO CORP, 475 U.S. at 587, 105,

 

S. Ct. 1348, 1355, 89 L. Ed 2d 538 (1986).

3. Instead in this case the non-moving party, who is Mr Aaron Davison,
must “set out specific facts showing a genuine issue for trail”,

R. CIV. PCE) accord e.g., HATSUSHITA ELEC INBUS CO V. ZENITH RANDTO CORP,

 

475, U.S. at 587, 105 S.ct. at 1356; WEINSTOCK V. COLUMBIA UNIV¥, 224

 

F.3d 33 41 (2d Circ. 2000) ( at summary judgement,” [T]he time has come
‘to put up or shut'")(citations omitted), cert. denied, 540 U.S. 811, 124

S. Ct. 53, 157 L. Ed. 2d 24 (2003)

5. In this matter it seems as if defense counsel nas or is taking

the position that (1) that defendnat Kk. Alexander did violate the plaintiff
rights by reading his mail but said violation doesnt arise to monetary

vuale or (2?) defendant(s) violation of the plaintiff rights were tied to
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 4 of 104
some belivetn tnat some one was in danger of the plaintif£é comimaicating
with the out-sdie world freelywithout defense ever explainin wnat that
concern may have been so that the Court could determine if or if not there
lied a Legitimate Penological Intrets in their actions.

a EXHIBIT-B is the list of exhibits from the plaintiff's summary

cr

5

judgement motion wnihe the plaintif&& will use to display and referer the

Courts to documents herein this response,

HALL FIRST AMENDMNET VIOLATIONS
IN 1o-CV-3347

 

g. Tnere can be ao dispute in regards to wheter or not the defendant
&. Alexander unlawfully read the plaintiff's out-going mail when eaxhibit-

BE of Ehe summary judgement supports that defendant K. Alexander was rading
plaintiff's mail, because of plaintiff's housing status, because it was

not plaintiffts Court order that granted such inrusion permitting s9, See
ExALbit - B of Ene summary judgement for plaintiff Court order for review.
It was not the Correspondece polciy of NYC DOcs that granted permsisson
because within the poleiy on this matter it clearly states that in order
for an detainees mail to be craad outO-going that their must exist a (1)

mail watch instituted by the warden of the facility, (2) a lawful warrant

and/or (3) a Courts order, See EXHIBRIT-D herein for the poleiy fro NYG

x

Docs in cegards to this matter wnich was submitted to the plaintiff in
discovery from defense as well as FXHTBIT-E neretin

9. The defense never alluded to any statue,warrant, Lawful order,
and/or polciy that stated and supported that plaintiff's mail should have
been being read by defendant K. Alexander before allowing to go out of
tne facility.

£
i

iO, You can mot take the defense that defendant &. Alexander was

able to vead the plaintiff's out-going mail and legal mail because of the

ip
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 5 of 104

Ene plaintiff criminal charge because then that would alluded to all correctiona

m

officers being able to read any/all out-goping mail of all detainees currently

0

charged with a charge simular and the same of that of the plaintiff's charee.
g I g

11. Pucthermore the New York Gity Board of Correction ( WHO THE DEFENDANT

GITY OF NEW YORK RUNS) director for polcies and Communication issued a

letter on Get 25,2020 that gquilled. this matter completely and statad that

the Command level Order governing the hosuing unit were tne plaintif was

noused afk tne MDC facility violated the plaintiff's right and NYC BOC minimum
standards and did act as a blanket restriction being imposed upon the plaintiff'
that were not restrictions ‘listed witnin nis specific Court Order. This

eft no room for dispute in this matter. See exhibit - B of of summary
judgament motion for plaintiff's Gouct Order, and exhibit - A for the CLO

taat governed the nousing unit woere the plaintiff was noused while being
held at the Manhattan Detention Complex, and exhibit ~ Q for Latter from BOC.
12. So the matter of legallity need not he disputed but Ene injury
tnat said violations ‘from defendant(s) K.alexander action can be the only
dispute but oone that is not great enough to aviod summary judgement in favor

of the plaintiff.

£ Ene manhatten detanttion co

iD

13. The plaintiff was housed on unit 9 north
due to an Court order signed by the honorable Judgem Vincent Del-gudice

on Jan 2, 2019. Tne plaintiff was detained on unit 9 north from Jan 18, 2019
tnrougn April 2019 when defendant K, Alexander was removed from the Custody
Recall Post.

14. In his response to defendant(s) answer to his amended complaint

of 19-CV-3347 the plaintiff submitted documents [heing copies of the facility

mailcoom Log book|showing and supporting that from Jan 18 ~ April 2019 the
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 6 of 104

sent out some 85 diffrent pieces of mail 54 of wnhtihe were privilage and legal

in nature going to (41) his wife Crystal Wuillaims (2) his attorney's (3)

G

his private investigators in his criminal case discussing exculpatory evidence,

(4) doctor in his criminal case discussing exculpatory evidence and defsne

4
t

stcategies and (5) numerous financila institutions, and (6) legal department

of New York City Dep't of Correction foil officer Laura S. Mello.
15. Again defendant(s) failed to astablsih any Legitmate Panoligical

Intrest tn reading the plaintiff mail and needing to know wnat he was talking
about riting these people's and places mentioned above in # 14 of this response
nerein, Establihsing this need of a “LESITIMATE PENOLIGICAL INTREST “ is

s the plaintiff motion for Summary Judgement in

er

a need by defense to defea
that matter.This was established by the Courts when it stated that
non-moving party must do ‘more then simply shopw that there is some Metaphysica

doubut as to the matecial facts'" MATSUSHITA. FPLEC INDUS CO V. ZENITH

 

CORP., 475 U.S. 574, 586, 106, S.Ct. 1348 1356, 89 L. Ed. 2d 538 (1984).

16. Even in a case used by défense. cofinsel, Aaron. Davison out of this. °

  

very Southern District @f New York AGEVEDO V. FISCH

2,2Z015 U.S. Dist LEXES

162027, defendants’ Summary Judgement motion in regards to First Amendment

violations were dented.

CONSTITUTTONAL PROTECTION OF TN

>
a
ce]
A
es
et
cr

17. “Tclonvicted prisoners do not forfeit all Constitutional Protection

. : find

by reason of their conviction and confinement in prison", the plaintiff is
a pre-trail detainee which would mean that ne should nave hignerc protection

in mis cignts because he is not conveited as of yet.

is. The Second Circut has cecognized that a priosner's right to the

"free flow of incoming and outgoing mail” is guaranteed by the First

on
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 7 of 104

Amendment .JOHNSON V. COORD, 445 F. 3d at 534 (quoting BAVIS V. GOORP, 320

P. 3d 346, 351, (2d Cir 2003)).

 

19. An inmates "OUT-COING' mail is afforded greater First Amendment
Protection then incoming mail, and restrictions are justifiec only if they
further “one or more of the substaintial government intrestof securtity”
order and renilbilitation.

20. The City Of New York and its employees, agents and servants do

not reserve the right to determine when the plaintiff can send out out going
mail, who he can sedn out going mail to and what ne is saying to those he

. '

is sedning out going mail to especially when that mail is legal in nature

and obtaining exculkaptory ewidence and defesne startegies in a criminal

matter in which the People of the State Of New York is prosecuting Alm in.

i

21. In ACEVEDO V. FISCHER, 2015 U.S. Oist LEXIS 162027,the defendnats

   

im that case had instututed a Hail wwatch on the plaintiff and the Court

stiil denied their summary judgement in the matter.

22, In this case the defndant(s) never instituted a mall watch onm tne

+ a

phaintiff and there cesponse when the plaintiff greived tne mattre was admitting

veading the mail in t@agurds to the plaintiffs case and the housing unit

tEneat ne was held in as Lf seme sort of legal polciy or blanket Siipreme Court

order exist allowing such See Legal justifcation section of Command Level

Order 104/19, which is exhibit -A of the plaintiff summary judgement motion.

23... There is no issue for trail in the regards to wheter on not defendant

WF

Kk. Alexander read the plaiatif£ out-going mail without a lawful warrant,

Court Order and/or NYC Docs polciy supporting his actions.

24. Tnere is no geuine issue on wheter the defendnat X. Alexander

did read the plaintiff out-going mail and 54 pieces of it because he signed

oo

mailroom legboosk,
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 8 of 104

25. Ehe only dispute involving Ficst Amendments violation in 19-CV-
3347 is wheter defendnat &. Alexander was order by defendnat E.Rivera and
B.Mathis to cead plaiatif£ out-going mail. The plaintiff supported documents
which were gcievnaces stating that he informed bota defendnat Rivera and

Mathis of what was going on in the response neitner danied thsi taken place.
- fi & i:

a

Leaving the only dispute being wheter defendnat(s) Rivera and Mathis Liable
jo the Mail first amedament violation of case 19-CV-3347/, but no dispute

in cvegacds to defendnat &. Alexander at all.

LAW LIBRARY FIRST VIOLATIONS

‘OF CASE

 

 

 

26. Exhibit- G of the plaintiff Summary Judgement Motion nerein as
EXHIBIT-A is a greivance and the response that the plaintiff was sent ia

cegards to denial.of full access to the facility Law Libarary.

27. In that erieveance the plaintiff made it clear that he was a pretrail
detainne prepariag for traitand wanted to seek full access whet
do his own research and peeparation in legal matters.

1a

28. Fhe response that the plaiatiff was given was “Mr. WILLIAMS HOSUING

 

REA (SNORTH)IS A COURT ORDERED LOCKDOWN HOUSING AREA IN WEICH LANLIBARARY

 

SERVIGSS ARE AFFORDED IN TOE HOUSTNG 6. ANA. THERETORE MR. SELLIAMS PS ROT

 

ALLOWEDS ACCESS TO THE (KIOSK) WHICH TS PHYSICALLY IN THE LA LIBARARY AS

 

PER NORTH TOUVER

   

AW) LIBARARY GS NORTH SERVICED (5) BAYS A

 

PROTOCOL IS FOR 9 NORTH INMATES TO SIGH THE SPRET FOR WHAT THEY PILL

 

 

TC BE RESEARCHED AND TH LAW LIBARASY COORDINATO® WILL RESEARCH TT AND THE

 

LA) LIBRARYY COORDINATO® WELL PROVIDE THE PAPER WORK TO THEM.

 

29. TELS fashion is and the response in total disreagrd

that in order ko

reserach something for any person one must include specifics

of the alleged incident ia ocdec for one to proepely researca .
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 9 of 104

29. This denial of the facility law library addresses two violation

of the First Amendment and Fourteenth Amendment:

30, Tire platatifé Court Order does not restrict himform the facility
law Libarary at all. The plaintiff Court Order does not list any cestrictions

+

for Law Libarary at all. Again See exnibit - B of the plaintiff Summary

Judgement motion.

31. Furthermore it is construed that the plaintiff was denied tnis
Full access because of the hsouine unit he was housed in and the Command

.

Level Order that Governed the housing unit, which was CLO 104/19 and can

mh

be geen in exhibit-A of the plaintiff's Summary Judsement for review.

32. This command level order stat7 that the plaintiff will not be
allowed to the facility law libarary but does not ate reason why. This

document is teh POLICY that was used in dewing the plaintiff aceess and

is determined to nad been a "CUSTOM" poleiy ona that was illegally instituted

33. Exhibit- @ of the plaintiff's Summary Judgement Motion sean herein
as EXHIBIT-A address this dental whereas the NYC Board of Corrections

steeped in some year and foru montn Later after the plaintiff grievnace

on the matter which was 04/04/2019. The Board of Corrections Director Mr
Bennet Stein interviewed the plaintiff directly in reghards to this mnatter
and also spoke with the ADA on the plaintiff's criminal case wao instituted

the Court order Mr Ernest Chin.

o

34. In his Letter addressed to the plaintiff dated Oct 25, 2020 seen
in exhibit-0 of the plaintiff summary judgement motion Mr. Stein explains
that the plaintiff Court Order does not restrict him from the law libarary

sod included an email between himslef andvAD4 Brnest CALM WRHeea Me Chin

made it clear that the Court Order wasnot intended to restrict the plaintiff

x

cr

from the facility Law Libarary.

so
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 10 of 104

oh

3 This was a factoc that NYG Docs offickals such as Securty Daj
viarden defendnat Rlyn Rivera and Secuity captin Seoard Mathis who were the
MPC Officials over this are of 9 north whica was the housing unit hat the

&

, directives restrictions

ou

plaintiff was in.. There was never any douements, cules

on the plaintiff fromthe law libavary except EA

ib

unlawful blankte Policy
of CLO 104/19 in which Mr Stein formally addressed in his letter dated Ogt

95, 2020, but if yous look in the footnote under Kop. 2 on page 2 Nx Ste

i
es

claerly states that BOC staff met with jail leadership to develope a solution
im that jail leadership faailed to provide Legal researeh capailities as

my

a vesult of said meeting.

36. “This supports Further that tne satter of first amendment violation

of denial to the Facility law libarary was a matter in wnich MDC MYC Docs

staré was awnace of tut did nothihge on. correcting the issue.
37. In weighing the rights of a pretcail detainee against the intrest

of the priosn “there must be mutual accomendation between the institutional
needs and objective and the provision pf the [CJoastitution that are of

sanaral appleiation"WVOLFF  V. McDONNELE A18, U.S. 539, 556. 41 L. Ed.

 

24 935, 94 S.Ct. 296301974).

38. wha second pronge of the violation of dental of the Law Libarac
prong

is the fourteenth amednment violation it

aa

resent. The plaintiff was restricted
from the facility and/or NYC NOcs Law Libarary services without being afforded
a nearing’ and opportunity to present avdience in support of why he should

na allowed to fasility law Libarary . This matter aod denial olf the Due

c

Process clause of the foruthteesnth amenament.

 

U.S. 539, 41 LaEd. 2d 935, 94 S. Ct. 2993 (1974).

39. NYC BAORD OF GORRECTIONminim standards on access fo the Law Libarary

and legal supplies states in Section § 1-08 (2)(2) * PRIOSERR SHACL HAVE
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 11 of 104

&

REASONABLE ACCESS TO TYPE WRITER, DEDICATED "UMORD PROBESSOR" AND PHOPOCOPTES
FOR THE PURPOSE OF PREPARING LEGAL DOCUMENTS”.
40. This poleiy and clo 104/19 are in direct confleit of one anther

and both and/or neither were explained to the plaintiff when ne was submitted

to hsouing unit 9 north as which one held more merit over the otnere.Agian
the defendant(s) failed to state any legitmate penological interst in denying
the plaintiff frombeing abke to conduct ais own legal cesrech wheter in

the matter of his criminal case or civil cases

Ai. If there was any misunderstanding in regards to this matter, WYC

Docs officials nad the opportunityto correct and/or seek clarification from
BOC in Apruil of 2019 when NYC Baord Of Gorrection staff first mek with MDe
Leadership which had to involve and include defendnat Elyna Rivera because
she was. the deputy Warden of the entire facility and defendnat B. Matnis

wno was the securityu captin directly over @ north where the phabotife was

thay ue

housed at! leaving liability for both defenbndats in regards to first amedneimne
o co

violation on Law Libarary denail] .

42. In this legter seen in exhibit-@ of the plaintiff sumnary judgement

evan after NY@ DOCS officials to the highest level Cheif Hazel Jennings was
notified of this wrongful denial the plaintiff was moved to another NOCs
jail G.R.V.C. and poused in a new housing area with the same exact CLO as
LO4/19. just under a diffrent number which can been seen ad compared nerein
as EXHTBIT- F. [COMMAND LEVEL ORDER 370,20].

43. Though not the factor of tais matter tne creation of CLO 370.20
on Noy 2 2020 the same day that theplaintiff was was transfered to G.R.V.C.

shows the total disreagrds that NYC DOs and the defendnat(s) CITY OF New

‘Ss

— right ssurcrounding this matter .

a

disregards for the paintif

it
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 12 of 104
Ad, Who better to clarify any misundersatandings ° in this matter then
tne Director of polciy and cummincation of the New York Baord of Corrections,

but I guess that even Mr.Stein was not enough for the plaintiff's rights

to be upneld and respected in this reagrds
45. All of the exhibits and legal arguement manationed nerein this ection

supports tnat the plaintiff summary judgement should ba grant in regards
to this Eiest amendment and foruthtennth amendment violation as wall because

their exist no geuine dispute on wheter tne defendat(s) were wrong in regards

ct
Cc
Tu
we

<

i
oT

tne plaintiff from Full aceess to the facility law libarary.

45. This viods the defense in this matters and support the plaintiff

in summary judgement.

 

CORCLUSTON IM THE MATTER OF
“MENT FOR CASE SOGRE “tT LG HCV

 

 

 

47. fn theie motion for summary judgemant tha dafense states and admits
on page three 7 2 that the defendant &. Alexander did intend and fact read
the plaintiff's out-going mail from Jan ~ throughout March of 2019. In the
foot notes of page three the defense state that defendnat “. Alaxandar solac
goad other inmates mail 97 in total which supports the plaintiff's
arguement that a Custom Poleiy did exist from the defense own words as all

the other linmates mail was being read also by &. Alexander.

c

. On page f£LEthteen of thier summary judgment motion in i 1, the

i
co

ian
mm

afernse make a arguemnt that Defendnat K. Alexander was justified in reading
the plaintiff mail. In 7 2 of page fifthteen the defense makes an arguement
that because the plaintiff was ICR froman incident some 7 years prior to

2019 that the defendnat &. Alexander was justified in some way in reading

the plaintiff's mail.

12

12
Case 1:19-cv-03347-LJL-JLC Document.168 Filed 03/22/21 Page 13 of 104

49. exhnibite= C of the defnse summary judgement doesnt List a mail
restriction on the plaintiff's Court order, Supporting the platatifft case

that the Criminal judge and ada on the plintiff did not intend for the plaintiff
, £

mail’ to. be read. going out. defendnat &, Alexancer is not actively part of

any criminal investigation into the proseciution cae noc did the dafense

—

state any Legitmate belif that the plaintiff was involved in:

oS
a
mh

og
-fliaboual aso

SO. Ta exhibit-B of there summary judgement motion tne defense use
im

etive in efforts to curtail the court

me

a section of the Correspondeacne ¢

From reviewing the entire polciy governing this matter. In exablbiLe -<D oof

his summary juidgement motion the plaintiff Listed the entice “INMATE CRESPORDEN |
CE“ Poleiy for the court toreview. On the first page of tnis polciy in

the Fourth paragraph listed C., it states that “INMATE CORRESPONDENCES SEOULD

 

BR HANDLED IN ACCORDANCE WITH THR GUIDELINES AND PROC VEDURPSSPECTFIED IN Tals

5 T2RC inmates mial should

DIRE ECTLIVE® clearly meaning tnat all inamtes eave
_s

4
4

be handled using this Directive as a guidleine in such.

ol. Oo Page two i's 3 and 4 IN LAYS OUT TUE FACT THAT ALL INMATES HAY CORR
WITH any operson except when thetre is a raasonable belief that limitation
is necessary to pubtect the public's saftye. > defensa failed in stating

what teasonable belief that someone safty was attached to the need to read

the plaintiff's out going mail.

 

52. The 4th @ on page two starts off stating ™ THERE

 

OF ANY MAIL EITHER TO OR PROM INMATES UNLESS AUTHORIZED

MOTED IN SECTION 1V."' The defense failed here to show that the plaintife

 

had had a Mail watch authroiged by the warden of tne Facility ia tois matter.
The stated in PAVIS, 320 F.3d at 352 (quoting BASHINGTON, 782 F.2d at

1139), THAT THERE MUST BE GREATER PROTECTION ON LEGAL mATL THEN NON-LEGAL

MATL AS WELL AS GREATER PORTECTION ON OUT-GOING MATL THAT THERE IS ON INCOMING.
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 14 of 104

53. On page three W' 4 - 8 OF THE directive on inmate correspondence,

L

it lays out the guidlee neded to be in place before reading any of an inmates

mal . . Et states that the Warden written order shall state the specific
fact and reason supopporting the determination to ceading out-going mail

7 5S. In # 4 Listed as being no 2. it states " AGOPY OF THE VARDENS WRITTER

. a

 

ORDER TO READ OUT-GOING MATL; MUST PROMPTLY BRUPROVIDES TO THE CHELF OF FACILITY

 

 

 

 

OPPEREATION AND PLACED OF FILE IN THE FACILITY SECURITY OFFICE.

 

 

 

54. This is a neceesity that never took place in the plaintiff case

io the defense within there summary judgement motion basically asks the court
to view the defendnat kK. Alexander as a correctional officer, a Judge, a
investigator, a warden and a NYC Doc Cheif of operation all im one in order
to somenow disregard all polciy, directors, procedure and legal statue just

‘

to aviod civil litigation in the action of K. Alexander.

35. The most dmportasnt thing in the violation alleged by Defendnat
Kk. Alexander ts tnat the defense asks the court to disregards tne most sacried
ma

eight that any one citizge has whihe is the rignt to DUE PROCESS of Ehe

Fourcthteenth Amendment which is alos stated within the correspondeace directive

 
 
  

on page 3 paragraph number as 4., which states the following: " THE At

LaMATES SHALL BE GIVEN WRITTEN NOTIFICATION

 

' EY SIGNING

 

55. EHE FORM IN QUESTION CAN BE SREN TN THE SACK OF THE DIRECTIVE A
FORM THAT JAS NEVER GIVEN TO THE PLAINTIFF BECAUSE THERE WAS NEVER ANY wARDEN

DETERMENATTON SUPPORTING THE ACTS OF DEFENDNAT &. ALEXANDER.

a

ige nme ne

57. Another legal avoidance by the defense in their summary juc

exnibit Listed as Exhibit- H is the fact that they purposely Left out the

Directive Listed Correspondances
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 15 of 104

a

58. The title of the Exhibit listed as defense H statees that if governs t
“MpeCTRVING AND SENDING OF INMATES PACKAGES", not the mail. the material

in this case is not that of a package but that of legal maiul whihe is governed

by the Inmate Correspondence directive as seen ia exhibit- D of the plaintiff's

summary judgement motion, there is no way that the defense could nave over

id

Look this factor and it also will go in supporting tne plaint LEF VRETALIATIOR
& L é L

>

" 3 latter in regards to case 19-CV-8737 and

adde

we
o

claims which he'wwill

co

20~CV3992, whhere the plaintif£ will snow the pattern of NYC and NYC Docs

defendnats when punishing the plaintiff and using Legal tatics fo further
their agenda in celation to escapl cievillitagation.
59. Bage 9 of the corvespondece directive seen as axhibit-D of tne plainti
Summary Judgement motion herein as RABIBITHA # 2 number as 8. states tne
ae)

 

following: " ALL POLCLES, GUIDELINE, PROCEDURES, RESTRICTIONS AND CSANGES

 

BY TRE DEPARTMENT CONCER! NING TRE TRSPORCTION OF FATT BY

   

 

 

CENERAL POPULATION, SHALL ALSO APPLY TO WAIL RECIVED 8Y T

ATES IN PUNITIVE,

 

 

 

LOSED CUSTODY AND ANY OTRER SPECTAL SPATUS™.

 

. thepLaintiff court order status fits into and/or under tnat “SPECIAL
STATUS, of CLOSE CUSTODY status,but the directive/plociy on tnis matter leave
no room for th legal argumenht in which’ defena counsel brings Forth in that
any iaspection involving inamtes mail, “the Plaintiff's Mail" need to nad

a

ne so. within or Following these guidleine of this polciy to ba cesm

o

been d

sufficient and Legal.

61. Tn axhibit- J of there summary judgement motion the cefense attempts

rh

Q

to allude to a Operation Order as a legal justification for reading theplaint

state or nignalight

cr

out going mail, but this operation orders does not lis
aa

"MATL" as one of the proteties as an inmates. Nor doas defense List any state

tner.

ie

law supporting there arguemnt in that aspecte:

15
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 16 of 104

their summary judgement motion defense

®@

52. Lastly in exhibit- M of
List the mailrcom log book which will also play a role in tampering clains

later nerein this reply, as being and showing all pieces of mail of the plaintif

that was processed by « efendnat %. Alexander.
63. 0 Tn this exnibit it shows that defendnat %. Alexander Isuited the

4

mail, the plaintiff name and even who tne mail was addressd ta such as NYG

i

HOG, Record access officer, Laura Mello, foil officer, David barret, Civil

QO
i
mm
raed
A
a
rt
ce

complaint review baord, ne court, NYPD Set , NYPA Foil unit, NYS
‘Divsion of CJS, Jonn Salvatore esq, Coorectional nealth searvaées, experian,
transunin. axquifax, U.S. district court and more that the defendnat Kk. Alexande

the plaintiff's mail.

BA, The plaintiff saver stated that he only observed defandnat %. Alexande

reading nis mail once, the plaintiff simply answered defense counsel Ss EO.
Alexaander questioned tT

in reageds to “one” of the occassion where defendabt Nin regards to something

ha

that he was stating to his wife in a latter.

S45. A Correctional officer task with the respoonsibility of watching

o
<
@
oS
ao.
a)
CT
a
re
we
a
oO
&

awaiting trail in a criminal matter can not act and conduct
rnhemselve in a fashion as that ofd an investigator in regards to that eriminal

mattec, unless ne/she is deputized to do so by Law enforcement , a judge or

district Attoeny and that was not the case in this matter.

56, As [a pursuant to Fed BR. 56.1(e) the plaintiff requast that the
Couct grant summary judgement in favor of First Amendmemnt and Due Process
violation in regards to denail* of law Lib barary services whereas the defense

Called to properly support and address a fast in regards to why the ol:

WAS restricted from -Ehis service,

megs

:

7. Ratner the defense attempted to simply state that the pla

was not injured by such denial which is not enough to defeat Summary Judgement

in EALS case,
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 17 of 104

      

ATE TAMPRRIRG AB
VIOLATION Th

iD ENTERPERENCE FIRST

REGARDS FO CASE T9-CV-8737

  
  

 

 

 

 

66. iN the case docket of 19-CV~8737 the plaintiff exoplins now
CO Martinez and MaibLromm civil T. Green ineterferred with his mail, but
in there summary judgement motion defense failed to List andy legal arugemmmets

in support of tnios matter .

69. The plaintiff reminds the Court that it was tne defense and not
himself who made apolication to thea Court to combind each of the complaint
because they belived that they were all realted in nature. This means that

the defebnse bears that same burden when times comes to produce legal arguement

and case Law in support of thera position oin avery matter and factor mentioned
within eacn complaint.
70. So for this matter the plaintif£ request summary jeudgement in

19-CV-8737 in regards to firts amendment violation and due process violations

in reffrrence to his mail being tampered with by nDefendnat CO Mactinez
and Civilian T. Green on the basis. that the defense fatled to properly
addvass this violation and/or produce legal arguemnt and case law directly

in pursuant to their defendse on that particular matter.

71. federal Rule 56(@) statue states that summary judgement should
be granted in the favor of the movant if (1) a party fails to support an
assertion of Fact oc (2) fail to properly address another party's assertion

of fact as requesied by Rule 56(c), the court may grast summary. judgemaah.

72.6 neverthe Less the plaintiff will highlight to the Court that

in his summary Judgement and through 19-CV¥-8737 he presented evidence in

T.

support of his aflegation in the conduct of CO Martinez and Civilain

L?
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 18 of 104

73. Tn FPXHTRIT-A herein which is the plaintiff€';s summary judgement

motion submitked to the Courts, tn exhibit-F of that summary judgement

poe

the plaintiff supported as evidence in support of his cliam 4a foil rcequest

return in regards to copies of the housing unit log book on July.2, 2019,

endaat CO martinez documnetd by her own nand writing and loobook
am a2

. 2 Fam wea Teer ny Coe - * Ty oats Fe LE ar Thy ae ap it
antey that "CO MARTINE? 1759 ON POST THIS USTTER HAS "GIVEN BACK

1

 

ALEXANDER WILLTAMS 1421801632

  

HALL ADDRESSEE To
HOS, AS PER SAID INMATE REOQURST LETTER ARDRESSED TO MICHAR

COURT STREET, SUITE 906 BRROKLYN NY 11

 

74. Throughout this proceedings as well as within their own summary
judgemant motion the defense never Lay any defense in support of this clima
¥ ; BE

and violation by defence

ho
cr
a)
2
ad
Io
oo
my
ct
RF
3
Ps
nm
.

1a

t

7,

The defense Failed to address this

claim made by the plaintiff as well as to produce any legal arguement

m0

and cage 1

6

law in support of their positin in this matter or produce any restricions
mee an QC a

er

courtorder, warrant, polciy tnat supports the action of tne defendnat Co

qarkines.

pee

mt
in
ea

fhe Couet stated in regards to this matter that * INTERFERENCE
WETH LEGAL HALL TMPLICATES A PRIOSN INMATES RIGHTS TO ACCESS TO TRE COURT

S AND FREE SPEECH AS GUARANTERD BY

  

AND FOURTEENTH AMENDMENT

 

TO THE U.S. CONSTETUTION". SEE BAVTS ¥.

 

320 F.3d 245, 351 (2a

 

   

*

Fo Ene plaintiff easily passes tne burden of showing that this tameprine

and violation of First Amendment rights was not a single isolated incident

by way of case 19-CV-337 which wa

cep

file before 19-CV-8737 allesding Jefencdnat

kK. Alexander tampering with 64 pie

nl
ae

mo
‘i

Q
mA
ta

Ls

=

4
é

1

s of legal mail out-going of the plain
as well as 20-CV-3992 where as being Filed after tne matter #th CO Martine

whnece the plaintiff€ snows that his mail was continuancly trampered with

rt
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 19 of 104

77. This factor also supports that the p-latatif’y was belng intimdated
and theratned as a witness in regards to civil litatigation which is pact

of the retaliation cliams. The defendnat({s) actions without cause from

the plaintiff held an affect that defendant(s) nor the defense counsel .

has taken into consideration rather then just searenibne tor Legal Loop
noles to jump throush when Looking to defeat the plaintiff’ allegations.

78. The plaintiff explained in his complaint listed as 19-CV-8737

that mailecom civilain def andnat T. green gave notice that his out-going
mail legal in nature was not going to be Leaving tne facility because Lt

was a laysuit(deseribed the nature of the suit) because security had it

“in there office,

79. The plaintiff explains that was how he initiated his grievances and cc

into the matter whien lead to daefendnat CO Martinez cetruniong mail on

July 2 2019, which shows that if not he complaining that there was not

*

rerence and seizure of Als

om

intention to notify simin ragards to the interfe
mail which had been done there since approxamatley June 22, 2019,

SO. ' So defendnat T. Green acted as notification in the siezure of

the mail belongging top tne plaintiff wneras MDC Officials never gave notice
. There can be no Lesitmnat -e Penological inte in the mail itself because
it was all legal isonal in which CO Martineg sonmmontad as being MC1) piece
addrassed to Corporation counsel as plaintiff£ submitted exhibits as aphotos
of the anvelopes and the last and Sth pieces addressed to an attorney &

coloehn as she documented,

81. The courts estkblished that the First Amendment protects an . inmates.

“right to the Free Flow of incoming and outgoing mail", See DOLBERRY V.

LEVINE, 567 F. Supp. 24 413, 41° (W.D.N.Y. 2008)

no legitimate reason and/or defense that the defense

Oo
MO
ae}
if]
ry
fp
4
tA
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 20 of 104

counsel can offer the court in regards for why after being served in docket
1L9-CV-3347 months Later the platatiff legal mailin being witheld by defendnat
Martinez and civilan T. Green En case docket 19=CV-873/. Tnat if why defense

counsel failed to address such violato on ~ bacause there is no legal addrass

that ean be made in the matter.

oO
tad

. fhe fact that defandnat T. Green was able to inform the plaintiff

rds

be

of wnat the aature of the mail that was being withehedl was in cega
to only supports the fact that defendaat T. Gren played some role in the
violation. This supports the plaintiff eriteria of rea ching the burden

oe displaying that defendnat T. Green did play some role in violation which
is all that is needed when the defense fails to proeprly address and/or

ee
!

present legal argeuemnt in support of their opposition against plaintift

3

gin

in regards to defendnat T. Green.

B4. The plaintiff is hereby willing:to accept dismissal in the regards

%

ro Defendnat's CO Ramirez in 19-cv-3347 and defendant(s) Grievance ofice

‘Padilloa in 19-cv 8737.

 

 

  

 

MATL TAMPERING AND INTERFERENCE FIRST
ANEDEMENT AND DUE PROCESS VIOLATIONS
“TN PTO CV-8727 & 20-CV-3992

 

85. In this case of 20-cev-399? the plaintiff first amadnement violation
where in ragards to (1)CO Sandra Rspinoza, (2) ADW Harvey, (3) Captin Gorits

(4) CO WELLS, directly and all other defendts indirectly.

86. In exhibit-N of the plaintiff summary judgement motion herein
as EXHIBIT-A in response to his handling of his mail grievance the plaintiff
was tob@ chat MDC ocder#104/19 dtermine who and how nis mail would be

handled.
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 21 of 104

B/. The plaintiff's brings the Court abtkention back to axhibit<4O

£

of that same suiamary judgement which is the letter from the Director of

poleiy and communication Mr Beennet Stein of the NYG Board of Corrections, who

¥
d

O

hat that CLO 014/19 governing the plaintiff housing unit added

a
Cr
oa
ct
(oD
et

m
(D
wa
cr
H

rietions against the plaintiff that was not Listed within nis court

soleiy. This lLanguace
oo oS

i.
K

ordar and was wrongfully instituted as a blanket

amount to what is called a Gustom Polciy in totality.

88. This statement and all of the exhibits provided in the defense
summary judgement motion primariliy exhibit-M whica ig the plaintiff's

PYHTBIT-0 herein shows that correctional staff who dealth with tne plaintiff's

mail while housed in MDC Snorth unit.

De In separate matter that involved the mall ta tics of MDC solely
in vagards to defendnat CO Sandra Espinoza when another court order inmate
named Randy Swionson submitted an Article 78 in New York Coo now His mail
was being opned and sent to him in brown paper hags in stead of in ais
Faee/presance Defendaat Sandra Espinoza entered a statement as an affidavit

seen enerin as PXRIBIT-H.

$0. In this statement Defendnat Sandra Fspinoza states that she is
curcently assigned to mailroom at MPC and that she herself parforms the
mail for this inmate (HANDY SWINSON NHO TS COURT ORDERED) in a perfessional

Manner.

OL, This Exhibit is entered to show that the ceediability and reliability

it

of this defendnat Sandra Bspinota is no good and that she also perjured

iv £

nersteve in this manner because the defendnat(s) own exnibits m as seen

4

as EXHTBIT-G herein shows that defndnat Sandra espoinoza nas never signed

o
for any mail in argerds to any inmate on @ north and ever polely that governs
§ nortn Listed a cor onal officer as mail and phone officer beside
Sandra Espinoza.
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 22 of 104

O2. RXHIRTT-H is used to show that all in all defendnat Sandra Espinoza
is the person that control all aspects of the facilit mailroom in regards
i iv &

to all mail as she stated in her own affidavit in Index No 4100455/2020

that she Filed iwth the Glerk of the Court in New York Gounty on 12/14/2020.
y

93. There is no tampering with the

ie
na

ntiff's mail, no withholding

of the plaintiff's mail ao opening of the plaintif—'s mail if defendnat

Sandra ea professional manner in which she stated within her affidavit
seen in EXRIBIT-H nerein.
94. In all instnee and throughout each case 19-cev-3347, 19-cv-8737

and 20-cv~3992 there is no way that the plaintiff mailcould have reached

5
ot

the hands of some of the other defendnats without the role of defendnat

_

Sandra Espinoza in her owa words as seea iun EXHIBIT-h.

Wo

35. Wurthermore the defense has failed to address and proeply present
legal arguement in pursuant to defendnat(s) Sandra espinoza, ADW Harvey,
COQ WELLS, Deputy warden failey deputy warden Galloway and warden BIBI Saurez

1

within thier summary judgement which favors that the Court should grant summary

Judgement in plaintiff's favor in pursuant to Ped Rule 56-€e).

5. In ao instance in regards to the alleged violation mantionad
with 20-cv-3992 was the plaintiff affoprded . Due Progass by way of being
afforded the notificatioa as to why the issue with his mail existed and

a hearing to present evidense in why his position was legal and vignful.

WD
wad
wn
cr
a
ces)
O
Q2
a
a

Wihan the plaintiff utilized social service services

his own fuads to send legal mail out certfied where it could he tracked
and traced the Defndnat(s) instituted a blocking systeme and than gave tne

i #

plaintif€ no way of sending his mail in a traceaple fasnion.
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 23 of 104

98. This ultamtely was the cause behind the USE of FORGE involving

defenda COritz which will be addressed Later on.

nlainkifl was denied

ao

gO. fhe defense gave no lezal argument in way the

pos
>

using his own funds to send mail out of the jail in a tarckao fashion
and whenever the plaintiff grieved the matter the resoponse was always
blanketing by that of "CLO 194/19". Which has alrady been determine to

had been wrongfully instituted against the plaintiff by Defendnat CITY.

OF NEUYORK very own New York City Baord or Corrections directo Mr Bennet

wy
cr
om
tee
3
wy
fb
{D
ro

HibLii-n ot olaiaris© pobaary jun

response he was given when atteupted to access

100. In GILL V. 389 F.3d 379

&
oo
©
in
C3
-

2004), the

 

 

‘Rstablished that the Correction officials may not take action that would

  

have a chilling affect upon inmates exercise of FIRST Ab
See id. at 351-85. Seacause of the relative ease with which claims of retalsaitio:

can be incanted, however, Gourts have scrutinized such retaliation claims

with particular care.

LOL. But in this ease 20-ev-3992 the defense never leads legal arguement

in suppoct of the sudden change in how the plaintiff was able to access

&
his own funds to send legal mail out of the facility after so many diffeent
girievnacces / complaints and civil suit filed with supporting cocumentation

mo 2

in regards to NDC officials and some of the defendnataamed herein playiug

¥

a cole in preaventing the plaintiff Llegalmail from leaving the facility.

-
102. Tha second Gireut defines "ADVERSE ACTION! ORJECTIVELY, AS RETALTTORY

COMDUCT “TVUAT NOULD DETER A SIMILARLY STTUATED INDIVIDUAL CF ORDINARY PFROMTMSSS

L

fad.

 

PROM REERCISING... CONSTITUTIONAL RIGHTS.” GILL, 389 F.3d ak 381 {quoting
DAVIS, 320 F.3P at 353, superceded by 2003 U.S. App EMO S 13030, 2993

 

 

 

3600563 (9d Clr Pre . : : : 444
HO563 Cad me BRE 10, 2003). that adverse action in this case was the

3
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 24 of 104

sudden chagne in MD€ Poleiy instituted by defendaat Elyn Rivera once the
courts got involved in attempting to pronmibit the plaintiff's contact and/or
ability to track mail sending to the court to ensure that Lt actuall was
FE

sent out of the Facility.

103. To prevail on a vretalion claim under 42 U.S.C § 1983, a plainti
must prove by the perponderance of evidnece that : (1) the speech or conduct

ab issue was “protected’,(which accessing the court nas always been a proetected
ht for a prisoner), (2) THE DEFENDNAT(S) TOOK "ADVERSE ACTION AGATNST

THE PLAINTIFF; CYHICH WAS THE SUDEN CHANGE INPOLICY THAT LEAD TO DENTAT

Gf SOCTAL SERVICES THAT WAS USED TO ACCESS HIS FUNDS TO SEND LEGAL MATL OUT
CERTIFED RETURN RECIBT); AND (3) THERE was a causal connectrion between

the protected speech and the adverse action--in otner words, tnakt tre

et
~~
J
D
ou
é
ni
»
~
cL
3
er
om
Ne
Qa
EL
Q
eR
163)
3
ro

conduct was a “substatial or motivating factor

to take actionagainst tre plaintif£,see MOUNT MEALTRY CITY Sck. DIST. Bd

 

OF Educ. ¥. DOYLE 429 U.S. 274, 287, 97 8. Ct. 568, 50 L. Ed. 2d 471 (1977);

 

GILL, 389 F.3d at 380 (citing DANES, 23° F.3d at 492).

 

 

2 x

L104. In showing futher support of the defendnat City Of New York as
all as the other defendnat(s) motive and punishment supporting rataliation

against the plaintiff.

RETALTATTON

 

CLAIMS SUPPORT:

 

105. Phe plaintiff commenced his First claim 19-cv=3247 tn april
or so of 2019. Fhis claim was in regards to mail and law libarary claims.
105. fa Aporil of 2019 the plaintiff had a issue with a CO Fasta in

woich Ae coh@mecned a state claims in-regards'to. ithen commecing this state

eliam pro-se the plaintiff was order by a state judge to serve notice
b L &

2a
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 25 of 104

t

upon the defenendat(s) himself unlike federal court. Onee the pplaintifé

e

statved this litigation all of the retalaitory conduct commenced whereas
as as seen in i9-ev-8737 where defendnat Martinez documented that sha
3

witheld plaintiff's mail because it was addressed to MOS (meaning memebr

cr
o
oh
o
o
my
a
@
O°
ct
Pe.
3
ion
tf
or
cr
oo
mp
mh

of service) for department

106. A copy of this order from tha clerk of the court could be seen

‘herein as BXHIBIT-I.

1o7. Ta their summary jueadment motion the defense never addressed
this matter nor throughout these proceeding has they ever Laid any defense

as to why CO Martinez blantly withheld plaintiff legal mail comtaing Summons

nd Complaint because it was addressed to MOS,

a

4

‘

108, Defendaat CO Martinez own words and hand written supserts that retalia

Ce

against the plaintiff where she stated exactly what plaintiff complaint

deo be 7 1

states in totality. Which was that the plaintifé mail was nad) bec

iB
fone

Lt was addressed to MOS.

199. The defense counsel never alludes to any law,statue, NYC Department

c

of Correction polcies, divective evan a facility memorandum that states

and support that an tomate detainee within a specific Facility can not

send a Notice of Summons and Compliant to a Cor tional OFEL that works
at the same facility.
Hie. Minus this position minus this poleiy, this statue this diurective

tne defense can mot opresent any logical purpose in Nefendant(s) CO Martinez

nolding the plaintiff mail.
1it. The plaintiff recently discovered a seperate matter in whine

could snow and support retalion claims in this case,
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 26 of 104

112. In the month of April 2020 tne plaintiff filed an Arteile 78
with Ene New York County supreme court challanging the command Lavel ordar
104/19 since it seamed to had bean the root of all of his complaint via

cesponse a@ recived whenevec he grievaed amabterr.. The index Number for

this matter was LOO4G4/2020,

My
ry
wD

113. On Feb 2/7, 2021 the plaintiff sclevd a decsion From the nonorab;le
judge Jonn Kelly in regards to this ART 78 and said deciosn could be sen
enecein as BAXTS(T-J, where as teh respondent NYG Dep't of Correction

and warden of MDC filed response caliming that the plaintiff's ART 78 issues
where moot because he no longer was Jetaineed in Enat Facility.

14, At Ehat point theplaintif€ understood why ne was transferrad

1 . .

and moved to G.R.V.C where the same exact clo that he cahallenged in said

yt

ARt 78 was governing his housing unit as seen in EXHTRIT-F nerein ,» that
cespondent NYC DOCS officials movd him as €1) punishment and (2 ) as a way
nee in civil Litigation surrounding the same exact CLO that
Remebt Stein informed DOCS was violating the plaintiff's righst as seen ina
axnibit-OQ of his summary judgement.

115. Tne plaintiff filed a appeal in gesponse to this matter displaytiag

L

tne retaliation and legal plot iin attempt to escape negliegnce see EXHIBIT-

  

116. Teh Court nas established that an inmate can not be transferred
fo punish him for filing a Law suit, See THADPEUS-% Pe

3d 378 (Sth cir., 1999).

tt7. From the well detailed list of erievances and dantal of services

+

the plaintiff nas establisned a fact that their existed a "CAMPAIGN OF
HARRASSMENT AND RETALIATION’ against himsel? as displaying and supporting
nis retaliation claims which the courts ha sstated is needed in supporting

such See CALHOUN V. RGONR, 3: mn 74: anne
wren artnet tf.. OW ?30 (5th Cir. 2002).

 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 27 of 104

CUSTOM POLCY SUPPORT AGAINST
Clty OF WY YORE

 

 

 

 

 

the inatter of 19-cv-3347, dafendnat &. Alexander is an correctional

118.

jen
a

officer which falls under being an agent, servant and/or aimployee for the
city of new york,

119. Te ts ohvious by his conduct and the dafense arguement in attempts

to state that since -Ene platntifrfY was £RC or a Court Order inmate that defand

rhe

hae!

<. Alexander relied on what nea belive to be a legtimate polciy in CLO 104/19

 

and memorandum of the security unit within MDG to read plaintiff's mail before

allowing it to go out.

re

120. Tf tne defense belived in their own theroy in this matter and in

Be i

the defense that they presented in this case then cefendnaat Kk. Alexander

Wf
OL

setions and all

rs

would oot have been reamoved from his post because

r

the other correctional officers tnat replaced nim sucn as CO Bathe, CO Vega,

m3
nh
mn

CO Semple, CO Santos and CO Acistide would nave also been reading the plai

we

aud other court order inmates mail before allowing if to go out.

Vs

12k. Tf-what defendnat & alexander did was aot wrong and within the

guidlines then why would NYC DOCs officials stop practicing a policy that

£ o

was corcect after the olaintiff€ commenced mis civil Litigation.

i
3

mh
mv

5

122. If that was not good enough proof in support of the plaintiff
position then the Court need ta look no Further then the letter from Bennte
Stein wno the defendant(s) CITY OF NEN YORK employs as the Birector of "POLOICY
& COMMUNICATION " as the over watch agency the ROARD of CORR for R¥YC BOGS

E

and determiaing oolcies and standards in dealing witn pre-trial detainees
in all city jails. In Fxhibit-9 of the plaintiff's summary judgement the

Court saw a Letter from Me Stein informing NYC NOCs officials that the

nm
an
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 28 of 104

4 ’
t

GLO (command Level order) that governs the hous sing unik that tne plaioatifet
was in 9 north violate minimumstandacds and also violated tha plaintiff's
cight by adding rastreitions upon him that was net specified within his Court
Order, tnea Mr Stein ineluded a email from ADA Eenest Chin who applied For

Ere Court order to criminal court wao claerly stated the Court order was
a

=
o
cr
praia

intended to restrict the plaintiff from Law Libarary for research purposes.

+ “

123. So for making their determination the Court need to look no furthe

my

i

tien the defendnat(s) CITY Gf NEW YORK and its own inner agency's director

cr

tter staing such poley being wrongfully imoosed.. This voids the defense
counsel of any legtimate defense in vegacds to any cesteictions placed upon
tne plaintiff at all. The Court alos noticed then when the plaintiff submiite

aa

iD
ms

tnak latter to them Ta Nov of 20270 and made such notification to defen

i

caunsel by way of advising them to ceach a agreement with the plaintiff in

6 to the matter.

124, tt was obvious by the defense response that the position they took

postition which they kad the righk to take
ci]

L745. The plaintiff does net argue the fact that the MYC Docs oficials
£ oo

MO

could not have in place rule and regulations governing morta or any other

aousing unit within the Facility MDG or any other city jaoil For that matter.
i2s. Woat the plaintiff does make clear and would like to reiterates

to the defense and the Court is that any poleiy any rule and any reguhattoa

 

at is imposed upon the plalatiff and any city datainee must be done so
and created within the guidleines of polcies and minimum standards that is
First set by the nyc Board of Corrections or apply for an application of
Vacience to explain way minimum standres in that pacticuilar mathkec could

a

aot ba met and then awalt an approval From NYG BOG officials in regard

by
oh
aa)
cr
o

Ehat partiuclar Viranece apllication. That was not the ease in this matter

peforea the court today.

ho
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 29 of 104

127. In MGNBLL V. DEPARTMENT OF Soc LEAL SERVICES, 436 U.S. 658, 55 1.80

 

2d 611, 98 S.Ct. 2018(197 8), the Supreme Court astablished that “Local
governing bodies...can be sued directly under [42 U.S.C. § 1983] for monetary

, declaratory, of in-junction relief.

128. MONELL establishedd thar alleging that a MUNICIBAL POLCTY or ORDENCE

ig itself “Unconstitutional” is always suffiecient to establisna the nacessary
cause connection between the municipality and the constitutional deprivation,

because an employee's ack of enforcing an. unconstitutional Municipal polciy

may be considered the a

 
 

PEMBAUR V. CITY OF ¢

 

S. Gr. 1292 (1986).

i

129. The common denominator in each of the platiatifé’'s comolaints is
Li &

the Command Level Order which governed the housing unit 9 north where the

plaintiff was placed at.

130. This is the sama command level order that Ehroughout this entire
proceedings that the defnse has avioded addressing because as attorney's
for the City Of New York defense counsel knows and understands that CLO implicat

aa ft

jon in violation in the plaintiff's rights also opens the door to class

setion suit From the hundreds if not thousands of datainees that were hotiused

under these CLO's.

isl. So the defense has attempted to acttack the fact tnat NYC Docs
officails right to creating rules and regulation are being coompromisad,

Pa

At arguement in which the plaintiff will address in his conclusion. |

432.. °. Command Level order #104/19 is the polciy that ceste ieted olaintiff's
from Facility Law Libarary even though the plaintiff did not have a restriction

Le

stating such as seen in exniblt-Q of the plaintiff's summary judgement motion.

ey
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 30 of 104

133. Command Level ordar #104/19 polciy is the poleiy thak caused the

hoss “OWN funds

oo
ie
Al
im
iva
i)
im
<i
i
CF
(>
3
m
<
any
OG
"DB
wa
cr
©

if
Ao

A)

OCLs Acee

a

plaintiff to be dens

min
ee
(a

to send mail out eebrti d returma veceipt mail wnen serving and dealing

with Legal paperework.

 

mh
Fh

134. Command Lavel Order 104/19 restereited the plaintii “om the faciklit
E ¥

=
Yi

lay libarary and the defendnats as well as NYC DOCS officials have still

”

deneid the plaintiff law libarary access forcing the plaintiff tomit details
olving bis pending murder charges in order to gek the proper case Law

researched which still has not worked. This is even after they were informed

that this ceastriction is wrong and illegal per AdA Brnest Chin as well as

2

Judze Vineent Delgudice. See exhibit-O of summary judgement motion.

135. Command Level Order #104/19 and 307/19 ara municipal polcies and

   

thak Custom has caused the plaintiff's injury. Bp.

 

 

 

CNTY Ve BROWS

  

internal citation omitted); See also CONNIC® VY. THOMPSON, 563 u.s. S51, 131

 

8. oT. 13506, 1359, 179 1. ed 2D 447 (4011)
136. This housing unit has always had a GLO of this sort Like CLO #104/19,
(housing unit 9 north) or CLO 307/18, governing it, Bor at least the two

years that the plaintiff was housed and neld there.

 

137. The comannd Level order's ware so persistent and wide spread that it a

rt

no £ be fF, i

affected all of the inamtes inclduing the plaintifi that was noused there

doine this time period and before an acted as an official polciy in MDC.
I [

 

DEFENDANT(S) CITY OF N FALLUR IN TRAINING ANS SUPERVISING

ae

 

 

138. Tne Courts detemined in CONNICK, 131 8. Ch. at 1361, THAT A CITY

CAN BE HELD LEABLE FOR A SINGLE iostance of misconduct by a low-level ©.

h

employee, if, under the circumstances, the unconstitutional consequences
3 3 4

tr
-:

 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 31 of 104
of a Eatlure to train or supervise were “PATENTLY OBVIOUS".

139. This is the case in the matter of defendnat(s) K Alexander ia 19+

ev-334)7 and defendnat€s) CO Martinez and T. Green in 1S-cv-8737 as well as

deafendnat Sandra Espinoga in 20-cv-3992.

P40. First Kk. Alexander as an correctional officer Aad to be train tnat
ne does not nave: to follow an unlawful order. Furthermore cdefendnat K.
Alexander had acces to the plaintiff Suprpema Gourt Order and CLO 104/19
as both were kept in a black spiral book that was in the satation on tna
S floor where he on mumerous accassion read and raviewed both the-statasei's
and veid'and knew that the restriction of reading the plaointiff's outgoing
mail was not listed within his Supreme Court Lockdown Order. &. Alexandei

om

knew or should have been tyain or supervised in a better Fashion then what
he was, because ne obviously did not know better then the conduct that he

performed sis daily duty in durring the time period mentioned herein the

complaint.

az and T. Green in Lo-

—

141. fhis same rule of Law applies to CO Martir

CV°S3737, and Sandca Rspinoza tn 20-cv-3992. Any person xnows better ¢

to tamper with anyones mail regardless of being a dekianee or a parson in

O

2

the Free world.

142. Sandra Espsinoza offered a affidavit to tne Courts that was pasically

admitting to an act that she clearly does not perform oub no supervisor prevent

ner from making such perjuced statment and/or thought it okay because it

was not involvéng the instance offense. See EXHTRIT- 4 for cefreshing Lf

tare

Las. Glearly CO. Martinez and T.,. Green did not know netter then to

3 being because Lit was

held an inmates mail and then document the reaso:

~
re
io

£

legal ored to MOS members of service that worked at the facility, where

uo
i
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 32 of 104
ther existed no rude, ao regulation and no polsiy that stated that the plain

could not send papers to MOS if ha was detained in the same facility as the

 

Ve CITY OF NEW VOR, 478 F. 3d 76, 94 (2d Gir. 2007))
ned that the mishandling the situation and the wrone choic

by a city employee will Frequently cause tne de

ii
ee

145. Lastly in CANNON V. UNIVERSITY OF CHICAGO, 441 U.S. 577, 695-597

 

(1979), the Court stated that “THE LIABILITY OF

TICIPAL CORPO!

cb at TR

co
£
tt
“Soe
img
ime
om
cn
:
o
ie
ED

 

 

 

 
   

 

THE ACTS OCF THEER AGENT TS, AS A CEMNERAL RULE, TOO SETTLE

 

 

TO BE SERIOUSLY OQUBRSTIONED®,

 

CONCLUSION

i
on
e

Pry
om

All in all the defendnat(s) actions in to the plain

ry
a
ise)
qa
ry
a
wa

‘

mt
fu
a
im
ia

lagal mailout-going andf leaving a facility is a se! and proatect right

of any p¥ioners or detainee as well as the plaintiff Mr. Williams.

ae
Dp
5
ie)
i
a

LA7, Tee matter questioning wneter the defendnat(s) mantione:

1

this ceply was answered Long before the defense counsel summbitted

er
=
0
oy
ra

1

Summary Judgement motion and long before the suomitted his.

 

148, fhe matter was settled when the City of New York who is also namne

as a defendnat herein this matter craated the NYC Board of Corrections to

eraate and establish minimum standcad poleias in

}

i

detainess and 5 Elie oa RYO Dooes

fo

proceudres inplace for polcies in whic
perso onnel snould eatorce and follow.
149, TE the Court have any confusion in rachoing it de temination you

can start with rvrevie win NYG Baord of Corrections dicactor of Poleiy and

ia?)
jes
gy
Br

Communication Letter to the plaintiff and CC to che! bOC and ganeral

Nh

tivation of a eitizens consti

ELE

d
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 33 of 104

counsel reminding of such as sean in exhibit-O of the plaintiff's Summary

i
tf

Judgement motion whict

is included nerein this response as peaing BEAHTRIT-

A nAerein.

1590. Tt will make no sense for Ene NYC board of Corrections existence
if the court cules that correctional personnel themselve can create and anforce
polcies without degrees in Constitutional Law and understanding the dianamics
in which particular rights of pre-trail detinanea: Like tne plaintiff are

4

and how eruical they are in protecting and upholding the U.s. Gonstitution as

well as New York State Constitution. «te.

T51. More importantly the NYG Nocs officials creation of command Level
orders LOA/19 307/19 ov 370.20 all violate the plaintiff rianst as well as

the eights of any inmate in whieh stirictions are imposed upon. Wan the

 

Legal Justification section of thase nin

joe
cr
a

trietion wi

oi
a
cT
i
cy
o
et
=
no
cr
er
=F
rp
ny
rae)
ib
a 7

said Order is justified by the Supreme Court Ordar, when tnose cestriction
are rot actual in the Supreme court ordar of the plaintiff Lt violates the

lents, Usees the naonorable Judge Vincent Delguidice name in vain
as well as create an environment where as any and all correctional personnal

4 t

that comes in contact with the plaintiff is under the peliveth thak all tne

restcietions Listed in tne CLO are actually that cestricted by

cr
%

ne Judge

f the Suprame court wnen they are nok.

po

52e lndere any other circumstances the creation of such Fraudulent
document would be considered a penal law code violation.

153, The New York Gity Seal is Authorized for usage on offtcial cocumeantati

and the command Level orders are not official at all in nature.

Knows and understand the ocder of any Judge better then

tw
a

in
:
-
5%
o
a
my
a
.
mm
=
S
z
he
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 34 of 104

any student of law will ever understand . The Court knows that a judeas ORDER”

is to be enforced and not interputated,manipulated or modified without coming

on

back im tronk of the Courk before hand.

155. Tne defense Summary Judgement motion is a request basically asking

mae court to disregards tails Fact, to disregards anotner judges

oa

o
ay
joka
Oo
my
me
ry
2

grant NYC Docs of Fictals Cart Blanche when moving Forward in this tyoe of

£56 There exist a Legal Department within the new york City deptt of

corrections and 1f there was any questions in thelegality of what docs officials
wanted to do add, change, or whatever with vagacds to the olaintiff's Court

Order, Chen the proper route would have. baen for that legal de

 

i b

reacn gut to Said Judge Vincant

 

co seek auidance in how ta move

Corwacda of add restriction For a Legitimate penclogical reason. When this

ied

did act nappen before adding restriction to the plaintiff status which was

already determined by Judge Vincent deljudice, the dafendant(s) act only

the plaintiff Due Process rlents atone with other mentioned within

 

violatad
tne complaint but also comaited the act of “CONTEMPT under N.¥.S. Penal

LAW «

VHERAS Coc all of the reason stated within this reply the slaiatiff
cequeskt that the court deny the defendnat's Summary Judgement motion and

cule in favor of Ais Summary Judzement motion.

       

MLERMNDRe WILLATSH JR
PLAINTIFE PRO-SE
09-09 HAZEN STREET

QURENS NY 11370

  

34
Case. 1:19-cv-O3 2RULBEDS CFOR0 HEC PLAANTT RG ORBBLAly Page 35 of 104

EXHIBIT - A
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21
19-CV-3347 [ILC]

Page 36 of 104

 

 

UNTTED STATES PISTRICT CouRT
SOUTHERN DESTRICT OF fis

2. 0G

ny
Urs ie
PTAA

 

 

ALA SAAD

2: UELLIAMS 38,

 

PLAINTIFECS).

-~AGAINST=

CITY OF NEW YORK ET AL,.
DEFENDANT(S),

PLAINTIFFS’ MEMORANDUM OF LAW IN
SUPPORT OF SUMMARY JUDGEMENT IN
PURSUANT TO FED 2. CTV. 55.1

 

 

 

ALEXANDER WILLTAMS JR
PRO-SE PLALNTIFE
MANHATTAN DETENTION COMPLEX
125 WHITE STREET
NEW YORK NEW YORK 10013
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 37 of 104

TABLE OF AUTHORTTEES
PRELIMINARY S'TA'TTEMENT
STATEMENT OF FACTS
LEGAL STANDARD
ARGUMENT POTENT T
ARGUMENT POIST FT
ARGUMENT POINT Iff
ARGUEMENT POIRT IV
ARGUMENT POINT ¥

CONCLUSION

LIST OF EXHTBITS

TABLE OF CONTENTS

iii
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 38 of 104

TABLE OF AQTHOSETERS

CASES PAGES _

 

ALMER,

HUDSON V. Pd
68 U.S. 517, 547 €1984) 3

to
£
4

PARRISH V. JGHNSON,
B00 F.2d 600, 604 (Sth Cir. 1985) 5

DAVIDSON V. SCULLY,

694, F.2d 50, 53 (2nd Cie. 1982) 5
LAAMAN V. HELGEMORE,
437 F.Supp. 269, 222 (O.N.H. 1977) 5

STOVER V. CARLSON,
413, F. Supp. 718, 723 (. Conn. 1976) 5

GUATARONO VF.

pulRy ey oy pt
BEE EY
BPE R LS

“ Me e
®,2d 748, 759 (Sth Cie. 1972)

 

oN

TITLE 40; OF BOARD OF GORRECTIONS MINIMUM STANDARTR FOR NYC JATLS 7,9,13

JOUNSON ¥,

veiey
ay

US. 483 £1959) 8

 

 

rye ett
POR RA Fg

f AUTHORITY OF H.¥Y. 2 NL,

PORT ; -
615 F.3d 129, 140 (24 Cir. 2010) 17

GILBERT V. SELSEY, S67, F. Supp. 159, 166 (S..N.¥. 199

wo
wa
[>
—
te
send

FED. RULE CIV. 55.1 3,16

42 U.S.c. § 198

fea
jos
“a
—
wad

Li
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 39 of 104

PRELIMINARY STATEMENT

 

 

L. The byougnt the initial action forth under 42 U.S.C.

§ 1983 asainst tne Gity OF NEW YORK et al, which was given a index number

of beine Le-CV=33847,

Ze fia tinis somplaint ¢€

   

Bie ovkeoolne mei! was beine read before me was allowed fo send ik ouk

  

aod his- complain each Faetor being in violation

 

of his Constitutional Rights.

3. Whnile tne above mention case was being Litigated the pleintite

Efe Ley

 

Filed another complaint in pursuant ta 427 H.5.0.

YORK ef al, wrich waa given an index number of being 19-OV8G?o/.,

 

be The base of this compliant was the fack the plainftirt

 

going lesal mail was beine sensered and dented to leave the facilty beaaiuse

bo o6ghabre that worked at the fall and other leasal antitties
d 8 ;

 

Lh was addressed

toy IT
Siar.

wes cetealiatina apinsk nim foc sis civil litigation and the Facilt

erievance civilian was nok properly filies nis grievances which was danyine

ap

pe

Him exsaustion of all rememcies before brinseing forth litipation ail

whieh were in violation cf h

i
mA

Sonstitutional &iehte.

5 Waite the two of the aoove meanhion tanplaints were betas Tihiente
¢

veo bepaki et Ft ba vor snob oep seroiadmh with fae Sowthern District of

the index number of 20-C¥- 3997 |

 

 

oa Pye Sase oF Ehnia complaint was retaliation, excessive use of

 

sensorship of his outegeine and dnaesontine neil, canial

nis allowed -

“3s number koa

 

oo

LE List after being approved

 

ny the jucdae Ehat issued is Lock down order, beins cenieasd fas cbayr ia

 

fips Faabbioy satiaqd seeviae in order to use money From nals agsounk fa

- eo me 5 ney to we sae i oy ‘ lege aoe cd oe Fy be wo ta . a sepa el . - nn s
seh Pa ope Oost a hae moses ieosane sstuatly rcacived the mail,
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 40 of 104

 

Pa 6yiolerbiona of his Censtibtutional Riehnts.
7. The defendant(s) filed motions with the eourt which the plaineife
gojected to raguesting that all three (3) of tne matters be combined as

one due to the similarities in nature and that tha court litigate the

baree cases under the initial case number of 19-CV-33847.

 

sourt ailtimatley honored the defendants’ requast an

a
D>

makbers were then combined as one.

GS Te is important to cdonument that

+r

ne plaintiff opposed tha

 

endnats request each Line and notified the courk that he rather litiagste

+

each inatber seperately.

STATEMENT OF FACTS;

 

LO, Throtienout tae litieation tne

-
cake

 

ndanta has relied on the Rignt

 

to casd tna plaiatiff's out-eoine mail, denial of Full aeeess to the facility
law library and denial of social service as beings correct umder a Facility
Command Order 104/19, herein as EXHIBIT ~ A.

Li. The cefendants has maintianed that since the plaintiff is nhouser
inp a special nousing unit due to beins issed an Loaak Down Order by Supcae
Courk judee Vineent Del-Gudiee nereain as EXHIBIT - B, that they reserve

the riesht to lesally enpare in tne activities that the olaintifft belives

is a wielation of his Constitutional Rishis mention syerein in para 10

12. . Fhe defendants nave dented that the defendnakt CO MARTINEZ ever

with and/or dented tne plaintiff the ability to send out Lleval meisileoos

 

cds ome iian in aomedaiak Lo-av-B7 2% as well og denying thek the platatiffis

sreivances where aver tamper wLlkna and/or dented exhustion.

The defendants nave also denied any retaliation acks that the

 

slaintif® hes claimac

 

tarousnout all tarea of the somplaints thak was nonbined,
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 41 of 104

es vell as cenying the cefennat SANDRA ESPINOZA ever te

wp

 

noering wiki

andfor witholding the plaintiff € ine-canine and out-going mail, as well as

jenying the excess use of Force claim made against defendant CAPTIN GORITS

in sompleint number 2O-e"e5e 399? .

 

LEGAL STANDARD FOR SUMMARY JUDGEMENT

 

IN PURSUART TO FED. R. CIV. 55.1

 

 

tA, The Courts

 

oa

‘Sooeadr ia ho nhieree the pleacdings and to asses the proof in order toa

 

seo Woebker baere is a genuwitte need for a trial. Pre Shei Cysteih Nockeine
wileh persits the pleadings #1 shend in the very way of sranting
may gu fee ators Sapte 2 EE a aeann ep ece So deronmmakible wikh the hb
BYP FC Pa sr CPi Pa me Pa ES LPG OMDAT ELLA ALE baa oo

   

purpose of the Sule. Rule 56(c) and (8) ets sa: hos tivsiaetaneces in

 

   

werpelar ard bon: Court “shall if oscnetianivia™

 

Fine withouk sumetankial sontroversey, and if

 

ascertain the
appropriate ‘shall’ enter summary judgement. THE BELOW FACTS HIGHLIGHTS

THE SUPPORTING ARGUEMENT FOR THE PLAINTIFFS SUMMARY JUDGEMENT REQUEST.

POINT T

PLAINTIF®S FACTS SUPPORTING CONST. VIOLATION
OF FIRST AMENDMENT

TA. EXHIBIT - CGC is a smail directly From Kines County assistant
Attorney Brenest Chin who is the ada on the plaintiff's criminal
ease and tee ada who applied to tne supreme court Judes For the plaintiff's
Lord te

Town Order herein as EXHIBIT -B, whihe is the foundatoin of tans defendes

[oe

gceuenenk justifying there action in relation te the First Amendment violation

brougnt up througsout Ene complaints.
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 42 of 104
iS. As you can see from Ene angwers to the questions asked by the

slaintiff defense attorney to the ADA whe initiated bhe Lowth deere artes

aby gieneiy 2hekren bear haere pao ono resktereibinn on the mlaioriftfs'

a

assessiog tne Facility law library and/or cestetietions on the plaintiffs

mati and treat Lif the plaintiff is savine any issues it must be due to aslorcias

of the NYC dept of Corrections.
7. EXHEBIT ~ Do is the polocy/dicective that soverns the correspondences

oF all detainees detained in all of the city jails with the City of Maw

is, fm mage 2 of 17 Guidletnes sanction (h) the civestive estates:

THERE SHALL BE NO CENSORSHIP OF ANY MAIL RITHER TO OR FROM INMATES,
UNLESS AUTHORIZED BY THE WARDEN AS NOTED IN SECTION IV. € AND EOF
DERECTIVE Oe ¢ UARRANT. NO RECORDS OF CORRESSPOVDENCES RECTVED |

BY ANY INMATE KF PLACED EN THE INMATE'S INSTITUTIONAL FILM,

FOR A WARDEN TS . YAN TNMATE'S CO8RESPORDENCES AS AUTHOTRIZED

BY THIS DIRECTIVE.

        
  

 

   

 

 

   

. On the sane page urler seation €C) TE cleary states that non-
privialeed mail saall not be read uniess khere is information From anether

law enforcement agency, the Commanding of flerr of the department of intellieence
anit €1.0.3, or the department senior staff pf the cank of Varden os above

thet that toe norrespondences amy contain one or more of the following:

 

“i

A. Plans for senviing contraband into or out of the Facility

RB. Plans Por avrtiniinal activity within or outside of tha
oO. informatior
ane! g@aod oar
of oersons

, whic Ff comeemicated, would cee ae ang
ai the facility tne safeby of any

     

vifor the
ra tne Facility,

    

ZO. Tuere is nom question as to LE the plaintiff's mail wes read
because the facility acmitec to reading the plaintiff mail by sta

foloowina :

* Of O3/25/19 THE OCGS HAS REVIEWED YOUR STATEMENT AND WAS IN CONTACT WITH
MDC SECURETY TO LEARN THAT BASED ON YOUR COURT ORDER AND THE DEPARTMENTS

GUIDELINES IN THE HANDLING OF TNMATES CORRESPONDECES ALTHOUGH THERE ISN'T ANY

LISTED RESTRICTIONS TO WHO M YOU CAN SEND OR RECIEVE MAIL/CORESPONDECES THE

 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 43 of 104

INFORMATION IN YOUR COURT ORDER SPECIFIES A RISK OF COMPROMISING THE SECURITY
AND/OR ATE SAPTEY OF ANY PERSON OR PERSONS OUTSIDE OF THE FACILIPY. BASED ON
THESE DENGS THE READING OF YOUR COR PSPONDECES /MATL IS DEEMED APPROPRIATE?

 

This sreivance is dieplayed ag being ex aibib - bo ln ease simbher
oes Park Pe vee ein at satan PEMBBET = By

 

 

 

¥. JOHNSON, 800 F.2d 600, 504 (6th Cir. 1985) the Court deterained that

 

“any ‘avbitray osening and veading af ...nait fwith!} ao justifiestion -
obhex than harrassment’ may violate the FIRST AMENDMERT'.
ae, Privtdoaze mail in Leself is entitled ko greater confidentiality

and freedom from censors cip tren cesnhar mall and o4 onb of Ene UO letters

that was cead hy tha defendant CO ALBXANDER, was addressed to the plaintiff's
lavyers, doctors private investigators, sens, credit reporting agencies,
and even to nev yor’ city departments of Corrections nead-quaters lLoacted

=
Lede

Sno e

@ olyd, queens ny. The court as atatecd in BAVIDSON V. SCULLY,

 

ui

694 F.2d 50, 53 (2nd Gir. 1982}, thas outgoing privileged mall may aenerally

 

xe sent unopened.

oo

ae, Furthermore tee Courts determined in Gases sifted sunra mote

cr

ae,e.2. ADMIN. REGULATIONS, No. 750 88 V F1(d) AND V_D2(b) (STATS

 

 

HEP'T OF PRISONS, AUG. 8, 1984): POLICY STATEMENT, MANUAL OF POLICES

 

AND PROCEDURES, No. 02-00-105, OFFENDER CORRESPONDENCE CINDIANA BEP'T OF

 

CORFECTIONS, DEC. 16 1983). Mhat mail to o from PPRIVILEGED] correspndents

 

cannak be ceusored. Also in LAAMAN V. HELGRMORE, 437 F.° o, 322 CDNA.

 

 

 

1977) (“correspondence from attorneys-at-low, courts, gobarnment officials

 

 

 

atinty of if by orisonm officials is restricted

under the FIRST & SEXTH AMENDMENTS); STOVER ¥. CARLSON, 413 F. Supp. 7/18,

 

723 (@. Conn. 1976) ("the channels of comunication to and from those agencies
with important and immediate responsibility for the fact of an inmates

incarceration remain entirely free from prison staff surveillance’).
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 44 of 104

ah. Tn QUAJARDO V. ESTELLE, 580 F2d 748, 759 (5th Cir. 1978) the

 

eourcts established that “Gnly a warrant based upon probable cause to belive

 

that the correspondence contains evidence of illegal activity woul pece

a
weed
a
a
wa
a
mh
pes
q
rats.
iy

ls to open such outgoing mail.’

4

5 . x 2 oe r
the defendants never (1) ioformac

   

that he was ona Fanilityv mail w:

 

eh dnuseituted buy the warden of MDGs

      

(2?) abtained a lawful warsent elloving taen to censor tre ple

aap Ed a ae
PL LET  S oubsaing

14 ; 1 2g a c a an arpa ee inn; wow de
mails and (3) never had direct information of who may lave Seen ab risk

 

ay person may have resiced when using the launguage insice

town order,

2G, fo EXHIBIT - A Comnaand Geder 104/19 pega SB of & the

   

form stakes as Per e Conrk Order. This means one or two

 

elther the facility is sumpese to follwe the Supreme Couck Locke Down On

 

of VYineent Delpudice vhics is seen herein as EXHIBET- 8 and

boo 4 . a : . . ft fogpar ho, ey 1 E . wt elon d
doas nok state anytaing abt ell in refPerance Eo tee ohaLnbhay hos amps sane

 

Sets fos Fastlity Geiotatas a Summeme Court Order that

 

fopyer da taeie

 

nee Mimosa any leaal sonnsenhsa fe abnor beeie ogroaunmds Lk Le on

Facgiltty/prison tn burden& te siow a compelling juatiticakion Cae talarPorthic

the Freedoms lair out in

 

PIRST & STRTH AME

   

toon 2 oe uh . ote wha at i bom Et Pd
11 a bi iokif Fle thet the defendants Failed

that canfuill/did reaca the surden of giving

   

(Lif sas FIRST & SIR AMEND RIGHTS

 

Le

 

as the cdefendnats admitted to deing in theirv srievance vesponse in Zhe
of the tnitial eoemblaint TG-cv-3247 also seen herein as EXHIBIT - E.

t
v
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 45 of 104

POINT ET

PLAINTIFFS' FACTS SUPPORTING THE CONST. VIOLATION

GF MINIMUM STANDARDS OF NYC JAILS AND

  
 

PAL OF

FULL ASSESS TO A COMPLETE LAW LIBRARY

29,

fork OLty

Rep'k

Correckians

on

mantailnas 4

dostriagqa ia wnibh each inmate being detain Rigaks
respected tn this sasneck. The Board of Corrections

au ey yd
moayvrcead

vader

SO,

AQ:

TITLE

i 4 1

whieh ean

in

bo Follow; and

sastion § 1-08 ACCESS TO COURTS AND

Facility

 

Miloimium

aan PLease hiner 4)
atetes “PRESONERS SHALL

COURTS OR ADMINISTRATIVE AGENCTES PERTAINING TO EITHER CRIMINAL OR

PROCEEDINGS

This expla

Be but akadl the ets

in balls exack aativeny
a ar ae ayo Tt may OD

romplaanik na. Pdeny-8

avi ne boom C

ina

#27

is vesponsisle for ensuring faat

OF B.O.C.

wikvin fhe

tons mabkter governing

NOT BE

EXCEPT PURSUAT TO A COURT

thak tee plain:

 

AYAGE

 

 

eacn

carat nee

ay oy gol aut
SEANCAEGS.

*

admin

RESTRICTED

ORT

CO MART ReSERICTE

 

cays out the entire

vA@hS A

eonmmunieakilan

 

ak

minieun

Frorveded the Ris
Mipum sthanderd ¢

City of Mew Ye

o

Ve

aa t
OUT

 

starctive Proceedings;

 

whi
re

pawl an

he

 

ny any nenns tates

 

standarcc

and

(1)

IN THETR COMMUNICATION WITH

CIVIL

Courks

ayy

AO RO LTS
EB Ey

eryipish 0 SAAN orenke: aa venkioned in
!was admitted ta ny thre defendant wlan
i pei gas i Ly 4 yok ! mary
Lype Leb bay arate mo ' |
bo a9 suk as seen in EXNTRET - ® uecelia,
sinus a fourk Order thah supnerked
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 46 of 104

1 + 7% t wan tg da _
va Secklon ( Cola miirsoant ta

urmier TITLE 40: OF BOARR OF C

gervices

€f) (4) that “EACH PRIOSNER SHALL BE

FOR A PERTOD OF AT LEAST TWO HOURS PER

TS OPEN. UPON REQUEST, EXTRA TIME MAY

an pucSsuwantk it

to sechion (8) £2)

ne
Loo

ACC TO TYPEWRITERS,

FOR THE PURPOSE CF PREPARTNS

A, Vao riehk to access Purd

was established by the courts Ln JORNSON

atateas

AA, POCUMET

CORRECTIONS,
GRANTED

RAY oO

od

states

a

RACH BAY THE

LAW

BE PROVIDED AS NEEDED,

Lem &

fa k&

ts".

 

Ly operatd

¥.

AVERY,

PRESONE

ERS

DEDICATED WORD PROCESSORS [xlos<],

SHA

a PRE

hpier

ai

Ck.

§ 1-08 access to courts and legal

bot ess
ors)

ACCESS TO THE LAW LIBRARY

LIBARAY

SPACE PERMITINGY

.LL

rryac
ter

VE REASO

AND PHOTOCOPTERS

 

BOUNDS V. SMITH 430 US 817 (1977).

5, Furtnernore ia EXHTBRIT a

C

erein ak is

Ada ernest Chin who intiated tae plainkif€'s Look
Crdec % inkended ta crict him fram the &

   

wag reckyie

 

me che

RO

Bh The d&@tendants as cankernectecl in tnere
gas restrtiaberl Frou toa Faarvlii Lew Library oy
hay non Jens tLlagal os
cio} Le Byes Los oid tiecer L& Our ko noah on
ra vesticntine tyler feom sucn,

aes ‘ne piaintift na layer recieved an

i pel ie poe eap oye bom Fast biey Law Tiirery Lo cps
pestriated by way of a ti he por shouted

Pap coat ae) te acres asia be Spee Eourk LL

peck Pow mei hares poet fn

QAPTIN MATHIS, DEPUTY ELYS RIVERA, & ,

ALE RANDE

R

AE

atakecd

Tower

oC

crepes
nA,

defe

YW :

 

 

PAIS

Oe

tility L

Nepat

BnSe

yy

Lae h

er

ay

Oe

,

yt

yt o m

2 pe

re a .
RLyaes Cea

ay

bheat

lat

bhhe

1

srary

4

ope ae a fe
wiolabion of

n
bey eae
Mise
Hawn
.

a

2 LOLs

oh

Yr 1

tlie
CITY GF WN

ALT ue

|
ya
ape

FY

rar

plaiatife

eaugstathut

poy

wi on state
Eile! PRR RPT.

ane

carregkilons

eure ges vp pnt
Rif bed }

toy wa Poy bose

We:

 

 

riohead

PASS

neve

nae

ge

rid

 

Le

INABLE

e

Q

LOFTS

1
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 47 of 104

i In BXHERIT- G herein whea tae platosif? ecomplatoed aborn being

E te

law tihrary tre defendnat{s) resnonse

 

: oo oe
menAlec CAG Agee

dental was J to nis Supreme Gourk Leask Down Order,

   

is aleo Lieted eink L9enve3SA? aa

   

T

*,
7
m

LO aceean ta

Bo, Wher the plaintiff oursued his denail complaiuk

the Facility Law Libarary he wes weithen a lekker From the Lay Library

reqearan done Liat

 

Ve

civilaia Me Alou informing Hem beak LP ye wee

s-t h 4 tere ben pty cee
VLA DLeLtebaane

 

Facility policy of€ calling the Law Eis

   

to discuss mis matters to engage in lesal reserach; ‘his is supported by
Aas 2g j

ae

rar From Leenl cordinater herein as EXRIBIT~ :

peat
.

 

vl

  

, . lofi. rat ‘
2 se thenthe serson andfor persan(s)

AQ, Speaking an the pane to anyone ott

1
e

fanned within EAHIBIT- B, which is "is Sipoeme Court Loc

 

weg

Dowd o

being in Gonkempt of the Judges Qeder sad vill eytomatically

 

me the olaiak

Lead toe Furkner Criminal carees against tre plaint.

   

Aq. Furthermore the facility informed

matters eurrounding his criminal charees on a depaetoantal line which is

 

recorded vith the lesal cordinator so fnat he san researen matter for
the plaincif®, is fundemantal flaved when avery call within the facility
i raan 1 ey | 5 eoeh gy "4 ' Lope ¥s yas iw % peice a bey eva

   

ais arimineal defense In the murder sharees eheit

 

AR, Outeide fhe aresuemenk stmoorrced by a Court ardar the

OF REW YORK, CAPTIN BERNARD MATHIS, &. ALEXANDER AND ELYM RIVERA nave no

leeal standin: supporting their decison to deny the plaintkiee

 

ta the fneility law Libaray.

43, The Commend Order 104/109 eherio as EXHIRIT-A berra nor Lasal

wo
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 48 of 104

 

nerein Point

 

oniy he by the existaace

 

 

 

 

 

PLAT STTERS*

TH DRENAT L

 

Ag. FZHEBET- T herein ta
inmate grlewance
of Gerrections aiueh as &

was detabine

Laepwe of the com,pliants

 

eva347 of Ene Sonks

AG, RRHIBIT- J

nNevein is

a |

abt MPC whieh also lave out thre

 

2Leion he

 

olaintifft never cecived

nreayenk Rim §

 

annealing tae

 

Poink 7 pesaus

 

e fhoey

ALA

anaag1era
ene ae Lie

 

eS° PACQTS
OF THE RIGHT TO ACCE “$5 TH
WAY OF DERYING HIM EXHAUSTION OF REM
Y OF PURPOSELY NOT PROCESSING HIS GRIENCES PILED

 

 

Was

aye

el

listed

 

 

 

norm,

 

& i, YOu

POSNOrsaa

or

to

if

te

uk

Shecher

 
    

 

oom

ey omar
PENA Len

reac]

eclev:

on Lae

OF

a s+ ao te
reLeveiecen ©

2oure

1

Enka

YIOLATI
. SOURTS BY
ANDERS THR

gn

nroecter

 

 

a
Lhives

foo -
PRL TLS

brie

wya2e

 

that

rede

Wa pe

violations

4 ~
Li

 

ACE

 

wl kaan

 

 

1

 

 

OLE

OUGE

vil®es

 

 

 

FOV¥e rns

Are

Aue

al

 

quesh wa 3

 

conskibtutions

tne

 

forned hebns

WS

him exes

arb, eee
SR ALEELS

i

cue}

Lishkar

 

act

tion
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 49 of 104

GRIEVANCE NUMBER MENTION ABOVE:

 

210584, 212191, 342894, 345336,

tal
-*
ao
aa
a
‘ald

Dy 244956, 335451, 338:

1
, 235415, 340530, 335409, 348190,

ul
~

fa
a)
an

i
cary
cn

tal
aS
co
wml
&
M2
ha
~~
smal
WO
wut
ee
a
IN
oo
jmok
Pat
MS
1
~
so
in
MO
5 t
ee wed D>
us!
oa
“a
Sad
~~
as
a
In
eat
ny
4
5
3
} he
ho
ia
ey
Mo
im
ae
wa
NO
WG
a3
Lad
oy
we

210299, 210058, 259904, £367/19, 210875, 204589, 710194,

MoO

tnd
mo
fO
oo

SALEOs
a dali

MG i lbs

   

 

aoopesdl oo any setievance btaak he has Filed since Jen 1S

here

 

Per oe fhe saoeal for tellers, so nlease

    

selevances Lista herein and sor

   

fants Nas atbemnberd fa on numerous

     

sak teak Ene pleatacif?’ Failed ta axha: all 2
ovinesing forka civii Litieation, the noanmencemenk of civil Litigaktion

im celations te FIRST AMBMENDMERT violations nead not be exhusted before

CIVILIAN A PADDTLLO,

JOHN ORAS

 

oleintiff's giravance

piace and weld qo merit

 

comp lait

by way of denyilns SeeRN such in Ebelr resis fogs bey tye Fete pb we es ladas

pbb es -y
ay) ac ros

     

Ge otaiahife’s disnlayine of

    

the grtevances herein ang Filed theovenauk His tise ak

 

fo presenk

  

MGs ever neen Answered

  

Mis

ted an i? this suspects

wen Re “AS rere:

 

ealaplaiak in relations bo this matker Leaving the bieden an the defense

woiell can nok aceue a factual catensea tyat ean show fegal supporctine as

kao owny the olainniflP ortlevances were never anawerec so

in appeal recuest

it
 

 

mailroom

Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 50 of 104

POINT IV

PLAINTIFE'S FACTS SUPPORTING THE CONST. VIOLATION
OF RETALTATGRY ACTIONS BY DEPENDNATS IN NUMEORUS FASHIONS

nak all packages and/or anvelones bearing taretine auahess are
E 2S :

 

snein mibetela oF fle mreeennes
Pon oubeidea of Ais presonce

   

   

ed ody oa heown ney I, he log elven eo Phe olatarhe®
Pos cefencants, SANDRA ESPINGZA, CEVILAIN T. CLES BY

CITY OF NEW YORK, CO WELLS, ET

 

atl &ake bae arenemnk taak ehis

o

 

weak ia taking olace.

 

wy ned
ATG

     

 

a ne a - more ovnmie 5 doe ae qaiawwea ot Ly ye ryt Lay
S°aer wwrien OUST LN TAS TAPSS No SCabra: CE OU TE Leer

 

cop plaineife’ ss sesudiag unit. Minus the proof of the defendants showias

 

 

ia

roe person delivering mail on the date Listed

Pen

Ln

 

Woo e@&corterl down stai ro the mailroom to recive ans

   

cages; and envolones hearing trecking numers being opeded

 

    

arenence phe ceflendnabts can nok explain how §! VL

«1 CO PEREZ AND CO CHARLES AS

EXHIBIT - K did wy

  

ipk mor cid they sien the olaintiéts' sousine anit los hook as

on the reeiptar this

   

o

supaavre Ene slaintie&e

 

arguement in tais nature.

The plaiakiff has alos eciaved this matter and was told in resnoanse

doing such is wheat ts done to tamakes buat are aoused in housias uni.

dae to Supreme Court Losk Gown Orders.
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 51 of 104

me ty

 

hernoce TITEL # 40 OF THE B.O.C. SECTIONS § 1-12 PACKAGES

ahates bn seat don §5 EmPbE AS BLE AS Piakhe aosresgpondeces Fires Live

 

Heroin as AS EXHIBIT - 0 both class

kaged ceming tuto Fanility as being

3 is “ Aine FZ pve
marre spon deae a BOVOT A coy ¥ the same circechive f mo bicny

 

MEAN LMS

 

Locom ine

recipiant& woless

correspondence must be open in the

 

 

rrer exist a warrant Court order that states otherwise.

the plainkifel on renasorus

At ESZHISITS - i

  

jeeession wien defendaaks nanec eall ami confiscated

e

saying the platotifi a vous:

fesal domumentsa without cresson and witout

   

a gonumeanis thak

   

whien were leeal in nature and

 

aYC den'’f of corepeation Fram Lause S. Peblo recall

    

j y
14 va ert x i } 4
OUT MATL:
oo Choy pppeteyetpetaes opp ow pees forage a depos ce eyectiiegs yh ef adeilds Eh fre
hy LEP PPLPODOP estar pe TET OE GEE eb SfapPies Plat f PAW Ea 5 -

     

sas heer denied thie re

 

4 . £ ey Tee tet Cay genet ts bon yecn d veda
QU SP Oe aad my FYPPNP LS EVEE SS bere meet GPE Sey . pas

 

 

 

ese made Gesein eac obver nek. Toe plaintiff Filed multiole srievnacer
on baie matter and peituer of the eriaynce woiees saor weyep scape ad

oe ca vad bo Bram ain of tae Faciliby auch hip ia pata pe me as

1s : SET Ey M HeredLi.
DENTAL GP SS@TAL SERVICES TO SE ERTERPIED MATL OUT :
SA. The defendaats began to dany tae plaintift aceess to the sosia I,
derevices at the fasility once the cL

was able to use his funds in ALS

 

nceangas

 

of the usga trackine anner thak cane vith eaing certified mail from

 

Serviloc.

 

_
{a0
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 52 of 104

 

EXHTRIT- No herein is a

 

-jeyante khat

       

   

     

. . : es
pasa oe (oon nbmerous aesaseston ba use tie social sevvles abo line
Fantbhaiiy sedesa to hls necaon selonss baat vas tn SALE keeping

3 i 2 = - “ aby a - ; -i er m1 a4 be t “ Ste: by ge py ee ee pd
sho oboe 7 hiL obo send & ouibs kira | AdMELER sapsaLtkiec Ase Pot bo Sentriny

 

: nea .
rank | oryme £3 AGtTeESS

     
 

3 herein

 

        

 

 

i the plaintiff on a secure proesess in heings a be be soc dal
service ab fhe jail.
GENATL RIGHT TO CALL ATTORNEY:
Oh. an migecoisa octasstons the plaintiff was denied to
Eo ohis
fist Ag Sear sie bear ty

  

 

i - * eo oy i
meraqare duaerivne hoe - April #oeo di

   

 

Jafanoe shhorneay Julle

   

even

 

aos oo,
ry epokeeted OLS.T UY canpk

    

OFF Cuba POEs

 

dented such for 30 Lone.

 

 

BXHIBIT- P.

wane
im
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 53 of 104

POINT V.
PLAENTTIFFS SUPPORTING ARUBGMENT
TY CUSTOM POLTCY CLAIM SECT

   

“A, Dteiokitf ALBXANDRR WILLETAMS REVPra! nh Pe

 

; ‘ es Le ats
ean oF haa moto ba dish

 

ye
5
cv
at
2
is
x
—
~
a
wit
oy
>

A5, vhe CLTY OF NEW YORK |

  

   

as

of The United States,

wot - cg pee ey oe oe vo a
ri 2 cep fe pm ue sy de eve as P foe yc ras AY AAk Lees PP OTA aS
Shy. Das aforenmmbion cistars, pobieas, USape OY ACT Loe Pro

en ae)

and cules of toe CTTY OF NEY YORE AND NYC DEP'P OF CORRECTTONS acluce,

heat were nok Linited toa

 

ragotinaeimanl of

   

‘ sarbuliy reading fae of

 

ag tae defendmats arieiktad to do

ho 8G GLa

 

: nr
oriavanges on bie mabther qeretn a:
arie

 

Ri. fur Aforne nhion customs, noliass AGE LAS ,

  

sae oruicles of the @ITY OF HRW YOR AN

 

 

bok weee nok Limited of the wornefully denial of stooping tae plaiatir

 

i x 3 ‘ ay looped r sc WH rp
onteagoine Lleasal mail as by dafendnar CO MARTINE? nereim as BEEHTBIT
outesgolne Lamal mail as :

~ Fy; which she admitte

 

4 sy ky ay ed gat tobe dye saad browdnas
to by way of Bey own Rand writting and loooing

euch in the plainki ff nousing unit on July

o

 

 
  

 
 

fantion customs, polices, usage, practices, gracduces

and cole of THE CLTY OF NEW YORK drelude turbo wee nok bined!

 

ko not responding

 

 

2 5 : + i. - : | tela 4 Fons mare ye pe qeed
go tire misink& 3 seeivyance appeal cequesh on a lnigeleecd TF mat moce grlenices

buy tae defendnat GREEVANCH CIVILATS A PABITLG.

*
3

ri j ‘ m Cope uy: Lpeeey eat Dpeegea fh Peep eaes Loesyet Doyen .
Tye aforsention gugtomea, olin, ces SS Tenures ye

; 1 Vaya fe wae
Loe dieie , mk we

   
   

Led Pe catan

 

Fo fis atlewed call | vein EXHTRIT =- P.

 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 54 of 104

  
 

70, The aformentien custams, polia

weesAeas

 

"oF

  
 

rc

and villes af tye CIPFY OF §

 

 

WoOYORK, ~neliuce, but were nok
wreonefuk apening and inanpection of toa plaiakift? ALEXA

ag well as all/any detainees .¢ the Mannatan Metention Coanmplex outside

 

nive/plotey lable TNBANTE CORREPSORDECE hare in

of huere presence, when the

vos ty cbotes on ngee SG of LF in sankion ¥.

   

¢, guidelines, procedures, ceatrictions and changes Lssued

by the department concerning toe inspection of mall cscivad by tanates

in general sosul

 

atten, snail also apsly to mail recived by inmates in

punitive segregation, close custody and any other special housing unit

status’; SUCH AS being detainee in a souesine uebit For Couch Srder Loa

 

PE da currently Sonse? in and was aoused in ducring
the Elme of the event alleged in the commliants.

CONCLUS TOR :

—

The phainkitf® nereia and barnaushe

 

than anhtevecd the

  

wine Ene

hhak summacy

 

oanarer La mis Favor;y; even

 

Enoues  Etere haying lesal Supperk in tae acea

fo -
OF veces |

sting summary judgement in the claim of maintain and sllowing a

   

CUSTOM POLTCY rhe Facts Laid out in the inthial Lob supmare
auety mae ahr Fis ence nfs ‘ Pad lar + ait oe | rat oS a
sucn and’ hon fhe cdefendan 3) Fadler ta Heh RLALMsS 2G required

 

in FEB. R. 56.1.

72. Moreso tye defendant(s} formal answer basically admits tea ak

miiiseen the CUSTOM POLICY when there was oo reason etvenu why the defendant(s

 

Failed ro orererly addrexas Ene allesed acts and suited to sive a
Paddle Bra AG :

resougse Lo taeir answer.

73. To pursuant to the Liability of bane defencant CEPY OF 8

 

   

hoiiehercd a Munteiagk ba tiy alain woes 7 4 olainkif?
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 55 of 104

Ty

reaghed [ye veqrirements of leading srl proving three (2) etaneanh

c
ioe

ro

an official poliey or sustom that (2%) causes foe nlatnkile to he subjected

to (2) 2 dental of @ constitutional riant’. AS SEE IN TORRACO V. PORT

 

AUTHORETY GF N.Y. @ N.J. , 615 F.3d 129, 140 (2d GIR. 2010).

 

PA, Tn GILBERT V. SELSKY, 867 F.Supp. 189, 166 (S.D.N.Y. 1994) 4

 

panak oar Pram hod very Thigbrict oaniniannc tha fete ; Maes

 

Posse fey Peg hf Gaboes onobloyees working sh a jail anc hratn shaft
yp loyess, torcestionsl of ieers, on the solicies Gveloget Pa syvio viata nian
of Coenestitubional tiehes ag the rights decribed within the slaintife?
ALEXANDER WELLIAMS JR, civil complaints,

WHERPAS for the Foresains ssccae ce sie ini i PP. ALSEANDER WYELLEAMS

 

Juveeme sk ie nis Favor For the amvounkt demanded to the commilaint and any

other relief baat tae Court may deem fuak and oroper.

DATED: DECEMBER 2020
NEW YORE NY

       

TRANDER WTLDTA AMS JR LATS.632
PLAINTIFF PRO}-SE

MANHATTAN DETENTION COMPLEA

125 WHITH STREET

NEW YORK NEW YORK 2LOOLS

AL

 

a
(a

ADDENDUM FOLLOWING ON NEAT PAG

1?
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 56 of 104

we,
a
=
=
7
“tn
cA
Cry
2
a
=
as

-3.C BECTSTEOS

ced ee 7

to the platoktiff's amended complaint Filed

 

pace &
Lot

ao 18 the cefendant{s) deny

 

ceok to ddmit to fo instituting ComhandkLevel Order
and Command Level @rder 307/99 on November 8,

Cc

(itukionual Riehts, ar! was in vielation of New

 

York @ity poC's Minimum Standards. SEE EXHIBIT - a.

cf

“a TE bom Ba ey Po ke mop ET . “ m 3 of or wey boy 2 py ke te egy sce ch pep at
io, Pnis Chaia ia the core of the plaintiff's somplaints trroueia|nt

the three civil comantiats which also happens to be the foundation of the

dafendantif(s) defense throught as

va”

 

selrmtt aad seknowle that the plaintit® was “

   

 

Devel Gr: For baa second fime in their resnonee Filed with the Gonrt
an LO/TO%?9 page 4& paragraph no 15.

a EXEETBEP = OF slearly exoreass

 

that Ci)"AGE PROVIGE YOU

 

AGCESS TO LEGAL RESEARCH MATERTAL IN MANHATTAN DETENTION COMPLEX LAW LIGRARY
OR, EF NOT POSSIBLE, VIA A LEXIS NEXIS KYQSK EN YOUR HOUSING AREA GR A
TABLET THAT HAS LESES NEXIS CAPABILITIES BUT NO ABILITY TO COMMUNICATE
WETH OTHER PEOPLE OR OTHER DRAVICES'; his was the exactly the Legal arguement

that the platatif€ stated in complaint 19-CVS8347 anc also Listed as

m
a

axuibit - g uerein waere you will see that tne Facility responded informing

tha plaintwif in erievance no 204023 °M,R WILLIAMS HOUSING AREA £9NORTH.

ES & COURT CRDER LOCK DOWN HOUSING AREA IN WHICH LAW LIBRARY SERVICE AR

yr

APPORDED IN THE HOUSING AREA. THEREFORE MR. WILLIAMS €THER PLAINTIFF HERET

NG
TS SOT ALLOWED ACCESS TO THE KTOSK WHICH IS PHYSICALLY IN THE LAW LIBARARY",

WHICH WAS TNS SASPONSE TO THE PLATNPLTRRES 8

 

AES TTIAG DEREOTLY TO USE THE

REOS® LRATS NESTS TO RRSEARCH ¢ THER defendank named in 19-CV¥-2347 as well

as the defnencats CITY OF HEW VORK, stood by this desigien which Lead
c

to the plaintiff being denied to researeh and prepare for trait and civil

£

fe policies and procedures the was in viblaktion
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 57 of 104
matter from jan 18 20419 = present time, whieh was wromm and in violation
af POC minimun standard and the plaintite Soneakitutional etahts as stated
in EXHIBET = G and should sqainse tne defendant(s) dafense in the area of

law libvery and defendnats CITY OF NEW YORE CUSTOM past POLLOY arguement

supporting the request in summary judgement herein.

78. Tn vegrads to the tne mather of reading the plaintiff's oulgoing
aii; again BST) - Q sqausnes tha cdefendmats arguement as fo wheler

she reading was legal when BAHTBET ~ @ pege 9 nd pareseraph stakes clearly

' ADDITIGHALLY, DOC COMMAND LEVEL ORDER (CLO} GOVERNING YOUR HOQUSENG AREA

HOES NOP COMPLY WITH MINIMUM STANDARDS. WHILE DOC MUST LIMIT YOUR CONDITIONS
OF CONFINEMENT IN RESPONSE TO AB COURT ORDER, BOC MUST COMPLY WITH ALL

MINIMUM STANDARDS THAT ARE NOT LIMITED BY SUCH ORDER. (SUCH AS THE PLAINTIFF
NOT HAVING ANY MATL RESTRCETION LISTED EN HIS SUPREME COURT LOOK BOWN ORDER)
INSTEAD, IN THIS CASE, IT APPEARS DOC HAS PLACE A BLANKEE RESTRECTIONS

N EACH PERSON IN YOUR HOUSING AREA WITHOUT REGARD TO EACH PERSON'S SPECIFIC
COURT ORDER. THE BOARD OF CORRECTIONS RECOMMENDS DOC RESCIND THES CLO AND
ADDRESS FACH PERSON'S CONDITIONS INDIVIDUALLY, PURSUANT TO RACH SPECIFIC
COURT OEBER’; This statement clearly support the plaintiff's summart judgemens -

ast were as io there response Eo Fhe plaintiff's matker in Lo-C¥-

3247 ia regards to the reading of Ais outsoing correspondences tne facility

z 4

regpouded informing plaintiff that they woutd continue to read his ank
me a 2 2

coing mail tne to the languag used in hig supreme court Lock dawn order

evan though thar that Couct Meder did not List any such restriction. See

AGAKN EXHEBEL} 1 SHRETN.

79, whoe catine in 19-CV¥-3737 & 20-CV-2992 are throughly inspected

the core of the complaints stem around the elaintiff’s mail betag opened

before given toe him, inspected differently then that of an inmate in genera!

population of Manhattan detention Complex, witeaneld due Lo the Housing

unit fe is placed in and/or excessive use of Fores stemine from altercakion

19
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 58 of 104

his mail due to the Commend Level.

deriving from the plaintiff non-ceciving
Aedes aueh as in the matter with the defendant CAPTIN GORTZT2, who was
dispacthed to tne housing area by defendnat SONYA HARVEY, ta enforce the

Command Level Geder that was ultimately being jnatitued weonefully as

learned in EXHIBIT - Og in grievance no's POIMISS the Facility response

oe

iOUS TING

ee
an
Fees

ro the plaintiff's mail issue was Ww baliketed hy using the

 
  

ARFA COMMAND Li

Ps set ug in arievance no’s Listedxknaatx as

being DEF_O530, DEF_O531, DEF 0532, DEF 0533, DEF_0534, DEP 0535, DEF_O535,
DEF_0537, BEF_0538, DEF 0539, DEF 0540, DEF _OS41, DEF 0542, DEF_O5435, DEF 0544,
DEF 0545, DEF_0545, DEP O35, BEF 0320, DEF_O321,D8F_0560 - DEF 0574, DEF_0458
~DEP_0450, DEP 0326 - HEF_0328, DEF_0329° ~ DEF 0331, DEF_0332 - DEF 0334,

DEF 0309 - BDEF_O318 an? more not Limited to this slaim, where minus the
plaintiff's court order stating anything in relations fo sanding anc recieving
mail, his mail should flow as that of a inmate in genral population and

4
t

not be handled by secuirty, a recall officer, opened outside Als presence
or with held as in the inalkance in defendant CO MARTINEZ which wrong doiag
is nok only simeoorted in EXHTRIT- Q But also admitted and sbyious py er

oun admission as geen in EXHYEBIT- F EPRBIN; SO TARRE da No Legal arguement

ce

rae defnse could make as to the plaintiff's correspondeance/ PIRST

Ae &

tat
AMENDMENT vielations.

Ae), Moreso the defendants continued to violation tre plai LOhieé FLRST
AMENDMENT RIGHTS even after i495 told andfor notified by the BORAD OF

CORRECTION on Oct 25 2020 via EXHWBIT - Q herein; futher supporting the

%

 

qo - te bog yt " = f bo py ee oy my gh et - ~ bam t ™
sceuement that the defendant(s) actions wrare retaliatory

rf
af

in nature and ont vignt against state and federal Law in celations to FIRST

AMENDMENT VIOLATION MINUS the Lack of Court Order ard for Lawful Warrant

 

allowing tampering. with-hnolding, def lenting, mis-directiag, opening outside

ocecense any/all correspondences coming and gol: aefleaving the tcail1

thak beblonsed to the plaintiff ALEXANDER WILLIAMS JR.

20
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 59 of 104
at. Tn ralationa to the adding subtsance £6 the denial of sacial

yds t * Damail to and from the Facility and
garviee ko use finds toa ied mail toe and £

 

b

a + mE oy
3 Sande bo ke cara of Pia usiness(s
send property home as well as using funds to kaka care of personal busin s€s)

 

Sei
=n

fondank(s} restrichac

pikaicde oF bine Cackit

" ¢ Pe pea nee tn iw Fr da
eacial service services they restric tad the plaintiff aceess to his Foauade
SOO Las SEO Lhe AE whe Ee TRE !

4 ; 3B " 4 aayany ib tea exmlained to tne
ani violated ‘is FIRTS AMENDMENT EIGHT, when 2c was eaxplainec

* bya 4 a
Lain&iLeit py we fo milkple erievances ~-nat oe whe
dafeudnats from the plaintifé by way of multple grievances i

SOCIAL SERVICE AND WHENEVER HE SENT REQUEST TO SECURITY OFFICE

     

72 RESPONSE” which ulbimately

 

t.
F

, | i. recipients, send g propety rome
mail certifed te Legal and non legal reciplents, sene “ts pronpecy

 

ae af the
veil as pay bills outsice ao: Ene

 

aAility

i 7 i ' ” an a i - we Py Ba dog Eon gy st 4 of
a Te is clear that wien foe cereananeaes failed to notify the plaiatils
Poe 6 Ho. Rhy le fed bE ” Pl AM ae TERS :
a8 toi a prop eoute and ensured that that route was secure Ln MAsEns
ry Jaa wt pA de RA he hated bo a E Lies

 

   

* hook marentpane bao ear
gonial service request thal was being done just to prevent Dim Foon
4 ; + tem a ny ya ty La ee qe gk DE s
i rected rights mentioned in paragr 80 and @1 herein.
eangagiog in fae prokected ciahtis mentronec 2h maragranpm oll ¢ 3

 

. © fo nae + f es yee ft ar ef r
see defense exhibit listed as tne Collwoing For slaintife request and/or

notification seeking assiatnea: BEF 0350 - DEF 0351, DEF_ 0336 - DEF_O341,
BEF 0420 - DEF 0423, DEF 0164 ~ DEF_0165, DEF_0168 - DEF)O159, DEF_OLSt

. DEF 0182, DEF 0183 - DEF_0184, DEF_0185 ~ DEF_OL@5ENB and mo

 

V4 4 4 | a ~ | Saearpanenoe tia mb atrnrd fe ; gee
and not Limited: all the instances tne plaintifr ise

 

° fie | Order that a shed on miolmur standard
wronpfully Command Level Orcer that enctosens sd oon miolmun 6 é

 

. ., . - ew. ote wtalari
af the aleintiffi violating ois Sonskicukiona lL re snd this violabion

 

moi ioe: OP Rei pote cheb ere notified of Ehete wrong CoLng on GE
9% 9090 as seen herain EXHIBIT - Q.

ran etainatiff claim efainsk the
23 When reyieu the makter of the plaintif£ claim against fue

  

      

aa, t 7 sdq0 tee coor bye my i My pte 14 wa 83
fondnake im 1o-C¥-8727 in caletions to rhe denial to exhaus® his vemedie

1 ‘ “ ye dase mem eb wtadaea fF wmtiiied
sy yay of failing to answer the plaintiff's grievances che plaineirf woul

 

= i oy Fever ~ avindisg eine
as the Court/Judge to look nor futher then the detense axhibitis: DEF 0335
BSR Me SOU he was BL .

-~DEP O337; when the plainkif

"

mh:
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 60 of 104
avievanees im thak the facility did not cespond to ais cequest for apoeal
so thet he can ultimately appeal the issue to tne BOARD OF COORECTTIONSAND
Thais ereivence went unanswer, wheras strangley the exack entity NEW YORE
CTTY BOARD OF CORRECTIONS WHERE THER same enitity that culed in EXHIEBIT-

Q THAT culed thak the issues that the plainti

 

abtensting to eat

rq the correttouthorities where the issues could te rectified anc tne

 

defnendahts purposely ignored the plaintiff erilevance knowing Enis.

fh. More important if the Gourt/Judge review every grievances that
the plaiotif® bas every filed since being housined at rhe Manhattan Detention
Complex with the exception of the grievance in celation to the denail of

che Tablet, the defendant(s) bave never responded to any appeal requst

mae by the plaintiff as seen in every exhibit that teh plaintiff waa just

1 od

sent by the defendant(s) on ont 30 2020. [as heing a copy of

 

      

agent bine |

83. Uastly when reviweing ne matter pf the dafendnatta) ¢

at

fmm}
ma
me
oO
wey

NEW YORK MAINTATMING A Clistom policy the plaintiff would simply divect

fiUbites submitted by the defendnat(s0

the Courts atkention to the Folloyving exp \

eity OF NEW YORK; DEF @5L4 - DEF_0513, DEF_0486 - DEF_0486 - DEF_0488,
DEF_0505 - DEF_0510, DEF_OS17 - DEF_0518, DEF_ 0653 ~ DEF_0655, DEF_0662
~ DEF_0664, DEF_0179 - DEF_0180. DEF_0448 - DEF_0452 DEF_0444 - DEF_0447,

DEF 0446 - DEF_0443, DEF_0443 - DEF 0435, DEF 0430 - DEF_0432, DEF O41?

 

- DEF_0419, DRF_0406 ~ DEF_0409, DRF_0402, - DEF_0405, 9 - DER 0404

ANM many more where all essentailly relatd to Command Level Order LOA FLO

that governed tne isane,

 

Furthermore it is clearly nocitised byat tae defendnats CITY
OF NEW YORK either allowed or vas negligently umeawace tosh the Facility
and its emplovees were wrongfully bain

ceking the housing unit using this

Coannand Level

Order rather then treatin the plaintiff as well as otser

inmates housed in housing unit 9 Nerkh court ocdere ctompaletely seperate

2
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 61 of 104

in naktuce. The entire existence of Command Lavel order sunporcts the existance

 

of a custom policy that ultmately violated

 

merely.
WHEREAS For alt thea veasan listed Herein and more the plaintiff
ALEXANDER WILLEAMS JR, ceauest that tne Courts grant summary jJudeemant

c

in his Favor and whatver other refeif that the Court deems just and proper

 

Abe IDER!
(&1180163?2 PRO-SE

 

23
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 62 of 104

EXHITBIP = A
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 63 of 104 |

 

 

   

 

 

 

 

 

 

 

 

 

THE CITY OF NEW YORK |
DEPARTMENT OF CORRECTION
MANHATTAN DETENTION COMPLEX
128 WHITE STREEE. . Po
COMMAND LEVEL ORDER |
‘CJ New C) INTERIM $9 REVISED | [J “ADMINISTRATION Bq SECURITY CJ” PROGRAMS
EFFECTIVE DATE ORDER NOD. SUBJECT |
__. 4219: #104/19 MBC COURT ORDERED LOCKDGOWN INMATES
SUPERSEDES: REFERENCE: SUPREME COURT ORDER PAGE I
OF ¢ PAGES |
‘Reviewed by: ELYN RIVERA Reviewed by: Ls ANISHA BANKS | Reviewed by: ELYN RIVERA {

Bay ose Deans

Signeture; Deputy Warden for Programs

 

Bg Deputy eel forSéanity = -

Approved by3 SHERMA DUNBAR,
ACTING WARDEN

 

 

 

 

 

 

Lh PURPOSE

This command level order is‘ promulgated to establish policy and procedures for the Care, Custody and:
Control of the inmates under Court Ordered lockdown status.

i. POLICY

It shall be the policy of the Manhatian Detention Complex to comply with the mandates of all Court
Orders dealing with inmates housed in this facility. Additionally, the restrictions imposed on

“Lockdown Status” inmates by the Court supersedes any rights these inmates may ordinarily have
under the Minimum Standards.

I. PROCEDURES
The inmates housed in Court Oidered lock-down areas shall be governed by the following:
a. Twenty-thiee (23) hour lock-in, feed-in status.

b. Inmates housed in Court Ordered Lock-Down areas will be allowed to possess the following
property in their cell:

lL. One (1) Bible

2, Three (3} Magazines

3. Three (3) Books

4. One (1) Bar of Soap

5. One (1) Container of shampoo
6. One (1) Toothbrush

7. One (1) Toothpaste

8. One (1) Plastic Cup

9. One (1) Towel

10. Deodorant

 
  

Case 1:19-cv-03347-LJL-JLC Document 168. Filed 03/22/21, Page 64.0f 104. .......

 

 

 

EFFECTIVE DATE | SUBJECT

* Af2A9
— one NOS COURT ORDERED LOCEDOWN INMATES

#104/19 - MDC

 

   

PAGE 2 oF
§ PAGES

 

 

 

 

 

IH, PROCEDURES continued
Special Security Procedures
a. Inmates in lock-down status shall not be removed from their cells unless a Captain‘ is present.

AT NO TIME WILL.MORE THAN ONE (1)
AT-ANY ONE ‘TIME,

 
 

b.. Whenever a Court Ordéred Lock-Down Inmate is removed from the housing area, he shall be
restrained in leg irons, waist chains and mitts. The Inmate shall be under one-on-one

observation of a Correction Officer to assure no communication with any other inmate(s),
verbally, in writing or through hand signs.

c, During the day tour (0700x1500 hours} and under the supervision of-a Capiain these inmates

shall be strip-searched and their property carefully searched on a daily basis. These searches
will be recorded on a Random Search Form.

a, Inmates shall dress in jumpsuits at all times, unless going to court for trial.

e. Inmate housed in Court Ordered Lock-In areas shall not be allowed to-refuse to be produced in
court.

f, The Court Ordered inmates shall not be permitted to refuse to attend court because of complaints
of health problems unless the physician examining this defendant certifies in writing that the
attendance of this defendant im court would likely result in serious impainnent to this
defendant’s health. In this event, this information shall be immediately transmitted to the
Central Operations Desk At (718) 546-1384.

g. The Court Ordered inmate’s accompany card shail be kept in the CMC box in ‘the General
Office. °

Program/Tfamate Services
Law Library/Outgoing Mail

Inmates will make all requests for Law Library miterials in writing. These requests. will be forwardec

to, the Security Office who will obtain copies of the requested materials and place same in the inmate:
blue storage bin.

1, The assigned Captain will collect all letters written by the inmate, The Captain will turn the
mail ovet to the Security Office. Under io ‘circumstances will any inmate in Court Ordered

Lockdown. status be permitted to send out any written correspondence or any other type of
comuaunication.

  
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 65 of 104

 

EFFECTIVE DATE | SUBJECT
aripns. |
~ "ORDERNo, | COURT ORDERED LOCKDOWN INMATES

#104/19 - MDC AGE 3 Fe
. . ao oo. 5 _—s~PAGES

 

   

 

 

 

 

1. PROCEDURES continued
Telephone Calis and Visit Privileges:

1, The court ordered inmates are batred from Visits and Telephone calis to anyone other than their
aftorney of record. These numbers are listed in each inmate's court order folder,

2. All calls will be placed between the hours of 1330 — 1430 hours and'1630 ~ 1730 hours.

3. The Correction Officer assigned to the Security Testing post shall make the telephone call using
a P.LN.- Number which will be changed weekly by Security. Inmates are not allowed to know
the P.LN. numbers. The Security’ Testing Officer shall maintain a log of each atiomey called.
Such a log will detail the following information for each attempted call:

8. Date and Time call requested

b, Time vail was placed.

c, Whether or not contact was made with the Attome
a. Time call ended’ :

Inmate Showers,

Inmates will be afforded a ten minute shower,.three (3) times pér. week. The showers are to be
recorded in a shower logbook. As stated earlier, a Captain shall be present when the inmate is.
removed from his cell to the shower and again when ‘he is retumed from the shower to his cell, -
All shower activity shall be logged in the Housing Azea Logbook.

Incoming Mail

Any incoming mail forthe inmates housed in court ordeted areas will be forwarded to the MDC
Security Office. No mail shall be forwarded to these inmates until approved by the Commanding
Officer of his/her designee.

Commissary

The only items inmates housed in Court Ordered areas may purchase from commissary are:

1! -Soap - 4, Toothpasie
2. Shampoo 5. Paper
3. Deodorant’

Custodial staff assigned to the housing area wil! complete the Commissary request form for the
‘inmate. This shall prevent subject from communicating with commissary help. All commissary
products will be thoroughly searched prior to giving thent to.the intended inmate. Appropriate
logbook entries shall be made relative to the delivery of this service,

     
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 66 of 104

EFFECTIVEDATE | SUBJECT |

4/12/19- -
 “SRbERNO, ~~ =| COURT ORDERED LOCKDOWN INMATES

HOA MBE jn |
semen : 5 PAGES |

   

 

 

 

HL = =PROCEDURES continued
Social Service

All requests for Social Services shail be forwarded to the Security Office. At not time will these .
inmates have any. contact with Social Service personnel. Additionally, at no time will interview
slips be forwarded to any Service area.

Religious Services

‘If these inmates: request religious services, the Chaplain will be called to visit them. However,
the Chaplain will first be instructed that he/she may not:

1. Communicate on the inmate's. behalf with anyone other that the Warden, the Security
Office, or the Court-appointed Special Master,

2. Convey any. written messages from these inmates to anyone else.

3, May not give anything to or receive anything from these inmates.

Medical/Mental Heatth Services

Any necessary medical or mental health services are to’ be provided to these inmates in the
housing area. They will not be removed to go to the Clinic unless it is physically iropossible to
provide them with necessary medical services in the cell/housing area. Mental Health services,
if required, will be provided to them in the housing area, not in the Clinic.

If the inmate must be removed to the Clinic for medical services, he shall be escorted by a
Correction Officer and a Captain and kept separate : other inmates in such a manner as to
assure thet he is unable to cominunicate, in any manner, with other inmates,

     
     

Medical staff who come to sce these inmates in the housing area should-first be instructed that

they may not; a Z .

I. Communicate on the inmate’s behalf with any one other than the Warden or the Security
Office,

2. Convey any written messages.

3. May not give anything to or receive anything from these inmdtes unless the item is
‘necessary-to provide medical services (i.e., medical supplies, medication).

 
 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 67 of 104

EFFECTIVEDATE | SUBJECT

4/129, :
SRD NO. | COURT ORDERED LOCKDOWN INMATES

#104/19 - MDC Shae
| med __...5___FAGRS we

 

 

 

 

 

 

 

 

0, PROCEDURES continued
Hospital Runs

In the event that the inmate requires hospitalization, he is to be treated and outposted at Bellevue
Hospital absent a medical emergency. In the event of a medical emergency, the inmate is to be
transported to the nearest hospital.

Inmate Recreation

Inmates housed in the Court Ordered area may be afforded. recreation in accordance with the

details delineated in the coutt order or as aménded in a separate memo. These stipulations shall

be ‘reflected in the posted “Recreation Schedule”. A Captain shall be present whien the inmate is

removed from: his cell and returned to ‘this cell, following:the recreation period. _ While at

recteation. these inmates shail be separated from. all: other inmates in such g.manner as 10 assure
ball ,

 

out of their cells for recreation.

 

Appropriate logbook entries shall be made relative to delivery of this service.
CELL AREA ACCESS AND SUPERVISION .

1. Civifian personnel (ie. Chaplain and Medical Staff) must enter the cell area accompanied by a
Supervisor at all times,

2 The Area Captain will conduct at least three (3) tours ‘of inspection in the court: ordered:
inmates cell area during each tout of duty.

3 The on-duty Tour Commander will conduct st least one Q) tour of inspection during each tour

of duty. ‘He/she is responsible for ensuring that the provisions of this order are fully complied
with.

KV. LEGAL JOSTIFICATION

1. This order is justified as per Supreme Court Order.

   
Case 1:19-cv-03347-LJL-JLC Document 168 ° Filed 03/22/21 Page 68 of 104

EXHIBIT - B
Gah adouk -— Gpse 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 69 of 104

* ? i

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS: CRIMINAL TERM, PART.7 | -

 

THE PEOPLE OF THE STATE OF. NEWYORK, — a
a " LOCKDOWN. ORDER
aeainst = epi aga! vor
ALEXANDER WILLIAMS, a 9 Kings County.
BOOK & CASE # 1411801632. : “° Indictment Number
NYSID#O18978580 0 2146/18
. _ Defendant.
- - x

 

WHEREAS the above- -captioned defendant is before the Supreme Court, Kings County, PART 7
pending trial-in the: above-captioned case, wherein he is charged with Murder i in the Second Degree, ‘and
-other: related charges, and

WHEREAS this Court has been bredented with clear and: convincing evidence that this defendant,
has solicited the aid of other persons to threaten, intimidate, and: cause serious physical injury of death:
to witnesses, and has been engaging in other conduct that. raises serious, well-founded and: legitimate:
concerns, that he poses a continuing, significant risk'to the safety of persons whom he| perceives as:
being potential witnesses against him; and this Court finds that the imposition of each of the restrictive -
conditions of confinement on this defendant that are delineated in this order is essential to protect the

integrity of the criminal. proceedings against him and others and to assure the safety of potential
witnesses and. their: families, and i is required | in’ ‘this case. ti is

ORDERED that pending further written order of this Court or r another court of appropriate
jurisdiction:

Housing a

1) -  The-above-captioned defendant is to be housed in a highly secure area designated by the
Department of Correction, preferably the lockdown area, on lock-in, to be separated fromall
other inmates in the area,.in such a manner as to prevent him, to the extent possible, from
communicating with or r passing material to other inmates,

~ Visits and Phone calls

2) Defendant i is barred from having any visits other than with his attorney, Jeffrey Chabrowe, Esq.

°3) 0 s«é~Defendanit is precluded from making any telephone calls other than to his attorney, Jeffrey
Chabrowe, at 917-529-3921. A correction officer or captain shall dial such telephone number’
917-529-3921 using the deféndant’s PIN number. Moreover, the defendant's PIN number shall -

10°
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 70 of 104

EXHIBIT -¢

 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 71 of 104

 

4 : Coriell Crystal Williams <tlevisionary@gmail.com>

RG

Fwd: Access to Law Library
1 message

connec noise he teen seen nha tery EHR rer Ec tene CEM an DH MEET Pee in neti agate pte, etapa heat pei tts aap obese SCegH apy fr age pe

jew24@aol.com <jew24@acl.com> Mon, Oct 26, 2020 at 4:24 PM
Reply-To: jew24@aol.com
To: “tlevisionary@gmail.com" <ticvisionary@gmail.com>

Ce: jowe4@acl.com

Pls see below.
Thank you.
Please acknowledge receipt of this email.

Julie A. Clark, Esq.

32 Court Street, Suite 707
Brooklyn, New York 11201
Phone: (718) 625-6888
Fax: (718) 625-6977
Efax: (347) 230-5464

 

THIS OFFICE WILL NOT REQUEST WIRES BY EMAIL. PLEASE CALL AND CONFIRM ANY
WIRE REQUESTS***

CONFIDENTIAL COMMUNICATION

E-mails from this firm normally contain confidential and privileged material, and are for the sole use
of the intended recipient. Use or distribution by an unintended recipient is prohibited, and may be a
violation of law. If you believe that you received this e-mail in error, please do not read this e-mail
or any attached items. Please delete the e-mail and all attachments, including any copies thereof,
and inform the sender that you have deleted the e-mail, all attachments and any copies thereof.
Thank you.

_ Original Message-----

From: CHIN, ERNEST <CHINE@BrooklynDA.org>

Ta: jow24@aol.com <jew24@aol.com>; bennetistein@boc.nyc.gov <bennetistein@boc.nye.gav>
Gc: jchabrowe@gmall.com <jchabrowe@gmail.com>

Sent: Mon, Oct 26, 2020 4:21 pm

Subject: RE: Access ta Law Library

The lockdown order does not specifically address mail or the jaw library. The lockdown order addresses phone and in
person visits, restricting access to the inmate's attorneys and investigators.

The lockdown order does not address mail or the law library specifically.
Regarding opening mail, charging him for certified mail, and blocking access fo the law library, that may be related to
other DOC policies.

Ard ne trend ee dere EY

 

 

PEPE MN TUNITY ES ARAN RRA RARE SPEEA RMA SRN SAAMI Am Bo 8 SEEDS PROT ET EET RICE ETT RS

 

. From: jow24@aol.com [jcw24@aol.com]
Sent: Monday, October 26, 2020 1:04 PM
To: bennettstein@boc.nyc.gov
Ce: CHIN, ERNEST; jchabrowe@gmail.com; jow24@aol.com
Subject: Re: Access to Law Library
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 72 of 104

Please advise as to the lockdown order for Mr. Alex Williams :

1. Does his order permit the jail to read his outgoing mail?

2. Does his order permit the jail to open his mail before he receives it?

3. Does the order include any certified mail that is sent out for the jail to use his funds?
4. Does the order include the jail blocking him from the law library?

Thank you.

Please acknowledge receipt of this email,

Julie A. Clark, Esq. |

32 Court Street, Suite 707
Brooklyn, New York 11201
Phone: (718) 625-6888
Fax: (718) 625-6077

E fax: (347) 230-5464

THIS OFFICE WILL NOT REQUEST WIRES BY EMAIL. PLEASE CALL AND CONFIRM ANY
WIRE REQUESTS****

CONFIDENTIAL COMMUNICATION

E-mails from this firm normally contain confidential and privileged material, and are for the sole use
of the intended recipient. Use or distribution by an unintended recipient is prohibited, and may be a
violation of law. if you believe that you received this e-mail in error, please do not read this e-mail
or any attached items. Please delete the e-mail and all attachments, including any copies thereof,
and inform the sender that you have deleted the e-mail, all attachments and any copies thereof.
Thank you.

 

-—--Original Message-----

From: JULIE CLARK <jcw24@aol.com>

To: Stein, Bennett (BOC) <bennettstein@boc.nyc.gov>

Ce: chine@brooklynda.org <chine@brooklynda.org>; jeff chabrowe <jchabrowe@gmail.com>; jow24@aol.com
<jow24@aol.com> .

Sent: Thu, Oct 22, 2020 2:02 pm

Subject: Re: Access to Law Library

Pls email the response to all on the email chain

JULIE A. CLARK, Esq.
32 Court Street, suite 707
Brooklyn, N¥ 11201
718-625-6888
718-625-6977 (fax)
jew24@aol.cam

On Oct 22, 2020, at 1:50 PM, Stein, Bennett (BOC) <bennettsiein@boc.nyc.gov> wrote:

Hi Mr. Chin and Ms. Clark -

Thank you for the time on the phone. As discussed, Alexander Williams has filed and twice
appealed a grievance regarding his access to a tablet that he can use for legal research via Lexis
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 73 of 104

Nexis. DOC currently does not allow him to go to the law library and they have not installed a
law library kiosk in the housing area that would allow him to search Lexis Nexis. The Board of
Correction (the City's independent oversight agency for the jails) is now considering a
recommendation to DOC on Mr. Williams’ final appeal,

lam just hoping to confirm whether the judge's order in this case is meant to limit access to the
law library / Lexis Nexis / legal research materials.

Thanks,
Bennett

Bennett Stein

Director of Policy and Communications
New York City Board of Correction
929-270-3282 (cell) 212-669-7992 (office)
bstein@boc.nyc.gov

This email communication and any files transmitted with it contain privileged and confidential information from the
Kings County District Attorney's Office and are intended solely for the use of the individuals or entity to whom it has
been addressed. If you are not the intended recipient, you are hereby notified that any dissemination or copying of this
email is strictly prohibited. If you have received this email in error, please delete it and notify the sender by return
email.
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 74 of 104

EXHULTRIT- B
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 75 of 104

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE CITY OF NEW YORK
DEPARTMENT OF CORRECTION
DIRECTIVE
[ ] New [ ] INTERIM [X] REVISED SUBJECT
EFFECTIVE DATE “TERMINATION DATE INMATE CORRESPONDENCE
03/16/09 f i
CLASSIFICATION # | SUPERSEDES DATED APPROVED FOR WEB POSTING | DISTRIBUTION | PAGE 1
4001R-B 4001R-A | ose | |x|ves [ | NO A OF 17 PAGES
RECOMMENDED FOR APPROVAL BY REVIEW BOARD MEMBER | AUTHORIZED Bf THE we em
: ”
CAROLYN THOMAS) CHIEF OF DEPARTMENT SIGNATURE assy F. HOR SIGNATURE |
I. PURPOSE

This Directive sets forth the policy, guidelines and procedures for the efficient handling of
inmate correspondence by the New York City Department of Correction.

ll. POLICY

A. The general policy of this Directive is to insure the prompt delivery of inmate mail,
thereby encouraging contact with family, friends and to support the privacy of such
correspondence.

B. The regulations stipulated in this Directive represent departmental decisions for the
benefit of all inmates and for ensuring the safety and security of the facility, inmates,
staff and the public.

, Q Inmate correspondence shall be handled in accordance with the guidelines and
procedures specified in this Directive.

 

D. The Department shail seek criminal prosecution when any item found in
correspondence involves a criminal offense.

E. The United States Postal Service (USPS) operates a program whereby matter may be
sent free of charge if mailed by or for the use of blind persons or others who cannot
read or use conventionally printed materials due to visual impairment. This program
is applicable to inmates who are blind or visually impaired in the custody of the
Department. The Department will act as a conduit for the transfer of such mail from
an inmate to the Postal Service.
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 76 of 104

 

 

 

 

 

 

EFFECTIVE DATE SUBJECT
03/16/09
CLASSIFICATION # INMATE CORRESPONDENCE
4001R-B
DISTRIBUTION APPROVED FOR WEB POSTING PAGE 2 OF
A YES C] NO 17 PAGES

 

 

 

 

 

Hil. DEFINITIONS

A.

Privileged Correspondence — shall mean correspondence to and from attorneys
and individuals under the direct supervision of attorneys, assistance agencies and
individuals under the direct supervision of legal assistance agencies, and courts. In
addition, privileged correspondence shail mean correspondence tc and from the
State Commission of Correction, Board of Correction and other correctional
officials, local, State and Federal law enforcement agencies, media, physicians,
clinicians and clergy.

Non-Privileged Correspondence — shall mean all other correspondence.

IV. GUIDELINES

a

Inmates may correspond with any person, except when there is a reasonable belief
that limitation is necessary to protect public safety or maintain facility order and
security. Correspondence shall not be deemed to constitute a threat to safety and
security of a facility solely because it criticizes a facility, its staff, or the correctional
system, or espouses unpopular ideas, inclucing ideas that facility staff deem not
conducive to rehabilitation or correctional treatment. The Department shail provide
notice of this policy to all inmates in the Inmate Handbook. There shall be no
restriction upon incoming or outgoing inmate correspondence based upon either
the amount of correspondence sent or received, or the language in which
correspondence is written.

There shall be no censorship of any mail either to or from inmates, unless
authorized by the Warden as noted in Section IV. C and E of this Directive or a
lawful search warrant. No records of correspondence received by any inmate shall
be placed in the inmate's institutional files, except for a Warden's order to read an
inmate’s correspondence as authorized by this Directive.

Outgoing inmate Non-Privileged Correspondence:

Outgoing inmate non-privileged correspondence shall not be opened or read
except pursuant to a lawful search warrant or the Warden's written order
articulating a reasonable basis to believe that the correspondence threatens the
safety or security of the facility, another person, or the public.

1, Outgoing inmate non-privileged correspondence shall not be read unless
there is information from another law enforcement agency, the Commanding
Officer of the Department's Intelligence Unit (1.U.), or other Department
senior staff officials of the rank of Warden or above thai the correspondence
may contain one or more of the following:

 

 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 77 of 104

 

 

 

   

EFFECTIVEDATE | SUBJECT
03/16/09
CLASSIFICATION # INMATE CORRESPONDENCE
4001R-B
DISTRIBUTION APPROVED FOR WEB POSTING PAGE 3 OF
A YES [| NO 17 PAGES

 

 

 

 

 

 

IV. GUIDELINES (cont.}
a. Plans for sending contraband into or out of the facility;
b. Plans for criminal activity within or outside of the facility; or

c. Information, which if communicated, would compromise the security and
good order of the facility and/or the safety of any person or persons
_ within or outside the facility.

2. Acopy of the Warden’s written order (Form #4001A, “WARDEN'S WRITTEN
ORDER TO READ OUTGOING INMATE CORRESPONDENCE”) and
accompanying documentation to read outgoing correspondence must be-
promptly provided to the Chief of Facility Operations and placed on file in the
facility's Security Office.

3. The Warden's written order shall state the specific facts and reasons
supporting the determination. The Warden shail articulate the facts and
supporting reasons by completing Section 1 of Form #4001A, “WARDEN’S
WRITTEN ORDER TO READ OUTGOING INMATE CORRESPONDENCE,”
Attachment D of this Directive.

4. The affected inmate shall be given written notification of the determination
and the specific facts and reasons supporting it by signing Section 2 of Form
#4001A, “WARDEN’S WRITTEN ORDER TO READ OUTGOING INMATE
CORRESPONDENCE.” The affected inmate shali then be issued a copy of
the form. The Warden may delay notifying the inmate only for so long as
such notification would endanger the safety and security of the facility, after
which the Warden shall immediately notify the inmate.

5. A written record of correspondence read pursuant to this subdivision, Form
#4001A, “WARDEN’S WRITTEN ORDER TO READ OUTGOING INMATE
CORRESPONDENCE,” shall be maintained and shall include: the name of
the inmate, the name of the intended recipient, the name of the reader, the
date that the correspondence was read, and the date that the inmate
received notification.

NOTE: Section 3, “READER OF CORRESPONDENCE” of Form #4001A,
shall be completed only after the affected inmate has received notification.

6. Any action taken pursuant to this subsection shall be completed within five
(5) business days of receipt of the correspondence by the Department.

 

 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 78 of 104

 

 

 

 

 

 

EFFECTIVE DATE SUBJECT
03/16/09
CLASSIFICATION # INMATE CORRESPONDENCE
4001R-B
DISTRIBUTION APPROVED FOR WEB POSTING PAGE 4 OF
YES [ No 1? PAGES

 

 

 

 

 

IV. GUIDELINES (cont.}

D.

e

Qutgeing inmate privileged correspondence shall not be opened or read except
pursuant to a lawful search warrant.

Incoming Inmate Non-Privileged Correspondence:

1.

Incoming inmate non-privileged correspondence shail not be opened except

in the presence of the intended inmate or pursuant to a lawful search warrant
or the Warden’s written order articulating a reasonable basis to believe that
the correspondence threatens the safety or security of the facility, another
person, or the public.

a.

The Warden's written order shall state the specific facts and reasons
supporting the determination. The Warden shall articulate the facts and
supporting reasons by completing Section 1 of Form #40018,
“WARDEN’S WRITTEN ORDER TO READ INCOMING INMATE
CORRESPONDENCE,” Attachment E of this Directive.

The affected inmate and sender shall be given written notification of the
Warden's determination and the specific facts and reasons supporting it.
Facility staff shall complete Section 2, “INMATE NOTIFICATION” and
Section 3, “SENDER NOTIFICATION” of Form #4001B. The affected
inmate shall then sign Section 2 and receive a copy of the form. If the
correspondence has a return address, it shall be indicated in Section 3.
The facility shall then mail the sender a copy of the form at the
Department's expense. If the correspondence did not have a return
address, this shall be indicated in Section 3 and the form is to remain on
file at the facility. The Warden may delay notifying the inmate and the
sender only for so long as such notification would endanger the safety
or security of the facility, after which the Warden immediately shall notify
the inmate and sender.

A written record of correspondence read pursuant to this subsection,
Form #4001B, “WARDEN’S WRITTEN ORDER TO READ INCOMING
INMATE CORRESPONDENCE?” shall be maintained and shall include:
the name of the sender, the name of the intended inmate recipient, the
name of the reader, the date that the correspondence was received and
was read, the date that the inmate received notification and the date
notification was mailed to the sender.

NOTE: Section 4, “READER OF CORRESPONDENCE” of Form
#4001B, shall be completed only after the affected inmate received
notification and notification was mailed to the sender.

 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 79 of 104

 

 

 

 

   

EFFECTIVE DATE SUBJECT
03/16/09
CLASSIFICATION # INMATE CORRESPONDENCE
4001R-B
DISTRIBUTION APPROVED FOR WEB POSTING PAGE 5 OF
A YES C NO 17 PAGES

 

 

 

 

 

IV. GUIDELINES (cont.)

d. Any action taken pursuant to this subsection shall be completed within
five (5) business days of receipt of the correspondence by the
Department.

2. incoming inmate non-priviieged correspondence shall not be read except
pursuant to a lawful search warrant or the Warden's written order articulating
a reasonable basis to believe that the correspondence threatens the safety
or security of the facility, another person, or the public.

3. Incoming correspondence shail not be read unless there is information from
another law enforcement agency, the Commanding Officer of the
Department's Intelligence Unit, or other Department senior staff officials of
the rank of Warden or above that the correspondence may contain one or
more of the following:

a. Plans for sending contraband into or out of the facility;
b. Plans for criminal activity within or outside of the facility; or

c. Information, which if communicated, would compromise the security and
good order of the facility and/or the safety of any person or persons
within or outside of the facility.

4. Acopy of the Warden’s written order (Form #4001B, “WARDEN’S WRITTEN
ORDER TO READ INCOMING INMATE CORRESPONDENCE”) and
accompanying documentation to read incoming correspondence must be
promptly provided to the Chief of Facility Operations and placed on file in the
facility's Security Office.

5. Incoming privileged correspondence shall not be read except pursuant to a
court order. Incoming privileged correspondence shall not be opened and
inspected except in the presence of the recipient inmate or pursuant to a
lawful search warrani.

F. The Department shall not maintain any records of correspondence received by any
inmate, including sources or amounts of correspondence, except as noted in
Sections {V. C and E of this Directive. {In addition, nothing herein shall preclude the
Department from maintaining, in a place separate from the inmate's institutional file
and for the sole purpose of assuring efficient mail delivery, their own records of mail
received; provided, however, that such records shall not be used in any way to affect

 

 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 80 of 104

 

 

 

 

EFFECTIVE DATE SUBJECT
03/16/09
CLASSIFICATION # INMATE CORRESPONDENCE
4001R-B
DISTRIBUTION APPROVED FOR WEB POSTING PAGE 6 OF
A YES CI NO 17 PAGES

 

 

 

 

 

 

 

IV. GUIDELINES (cont.)

any terms or conditions of a inmate's subsequent confinement, nor shall they be
released fo any party other than the inmate except upon court order or subpoena
issued by a governmental agency which, by law, is authorized to inspect Department
of Correction records and then only after notice fo the party affected, which notice in
no event shall be less than twenty-four (24) hours before the return date of the
application for the court order or subpoena.

G. Incoming correspondence may be manipulated or inspected without opening and
subjected to any non-intrusive device. Such manipulation or inspection does not in
any way or manner remove the responsibility for opening and inspecting all
incoming correspondence in the presence of the intended inmate.

H. Any particular correspondence may be held for an extra twenty-four (24) hours
pending resolution of a search warrant application or court order.

Any inmate may address written communications to the Commanding Officer of the
facility or the Commissioner. Upon request, an inmate will be supplied with paper
and envelope for the purpose of such communication. Such communication shall
be promptly delivered to the Warden or transmitted to the Commissioner if intended
for the Commissioner.

J. Employees are prohibited from writing, mailing or conveying any letter or information
from or to any inmate or any other person on behalf of an inmate without the approval
of the Commanding Officer of the facility.

K. If an inmate is unable to read or write, he or she may receive assistance with
correspondence from other persons, including but not limited to, facility employees
and other inmates.

L. Each facility shall make available for purchase by inmates both stationery and
postage.

M. The Department shall provide indigent inmates (inmates having no funds in their
Commissary Account) with free stationery, envelopes and first class postage for all
letters to attorneys, courts and public officials. Mail from indigent inmates,
addressed to the Office of the Compiroller shall be sent by certified mail at
Departmental expense. inmates receiving funds in their Commissary Accounts
sufficient to cover expenses borne by the Department for certified mail within seven
(7) calendar days of its posting, may be required to pay for such postage. There
shall be no postage weight limitations on this type of correspondence. in addition,
two (2) postage free personal letters weighing two (2) ounces or less will be
permitted each week to indigent inmates. Each facility shall make available to
indigent inmates at Department expense stationery and postage for all letters to
attorneys, courts and public officials, as well as two (2) other letters each week.
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 81 of 104

 

 

 

EFFECTIVE DATE SUBJECT
03/16/09

 

CLASSIFICATION # INMATE CORRESPONDENCE
' 4001R-B

 

 

DISTRIBUTION APPROVED FOR WEB POSTING PAGE 7 OF
17 PAGES
A [x] ves [ |No

 

 

 

 

 

GUIDELINES (cont.)

N.

@

Inmates shall be permitted at their request and their own expense, to send
correspondence by certified mail. However, when the inmate is indigent, and as a
matter of law, rule or regulation and such correspondence is required to be sent by
certified mail, the expenses shall be borne by the facility concerned.

All procedures, guidelines and restrictions issued concerning the searching and
censoring of mail received by inmates in general population as well as any changes
in these procedures, guidelines and restrictions, also will apply to mail received by
inmates in punitive segregation, close custody, and any other special status.

PROCEDURES

A.

@®)

INCOMING CORRESPONDENCE

4. In order to enhance the detection of narcotic substances concealed in
inmates’ incoming correspondence and packages, the following procedures
will be adhered to:

a. All incoming inmate correspondence and packages to Rikers Island
shall be forwarded to the Central Mail Processing Center.

b. The Canine Unit will be deployed for a narcotics scent detection of ail
correspondence and packages prior to being released to the facility.

c. Upon completion of the canine narcotics scent detection, Special
Operations Division (SOD) will notify the affected commands to
retrieve their inmate correspondence and packages.

d. Under no circumstances will inmate correspondence or packages be
retrieved directly from the United States Postal Service by fhe
individual facility.

Incoming inmate correspondence shall be delivered to the intended inmate
within a forty-eight (48) hours period after receipt by the facility unless the
inmate is no longer in custody. Upon delivery, all incoming correspondence
shall be opened and inspected in the presence of the intended inmate.

 

 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed-03/22/21 Page 82 of 104

 

 

 

 

   

EFFECTIVE DATE SUBJECT
03/16/09
SIASSIFICATION & INMATE CORRESPONDENCE
4001R-B
DISTRIBUTION APPROVED FOR WEB POSTING PAGE 8 OF
A YES [ | NO 17 PAGES

 

 

 

 

 

 

V. PROCEDURES (cont.)

3. Letters, printed material, photographs, pictures, money orders and
Cashier’s/Teller’s checks may be received in correspondence. This list of
items is to be kept on file at the Board of Correction and any revision to the
list shall be forwarded to the Board of Correction. The list shall be posted in
English and Spanish in each housing area.

4. When any privileged, certified, or special delivery mail is delivered to the
inmate, the mail room officer assigned fo distribute the mail will require the
intended inmate to sign the Mail Logbook to confirm receipt of the
correspondence.

5. The Mail Logbook will specify the name and book and case number of the
inmate receiving mail, the name of the sending party and/or affiliation, the
date of receipt, the inmate's signature and the signature of the officer
distributing the mail.

6. No records of correspondence received by any inmate shall be placed in the
inmate's institutional file, except as noted in Section IV. C and E of this
Directive.

7. If any contraband or prohibited items other than dangerous contraband is
found in any incoming correspondence, the inmate shall be so advised and
the item shall be confiscated. However, at the inmate's option, the item may
be returned to the sender, destroyed or donated to an outside charitable
organization. The appropriate form (Form #420A [English] or #420B
[Spanish], REMOVAL OF NON-PERMISSIBLE {TEM(S) INCOMING
CORRESPONDENCE/PACKAGE) indicating the option selected and
containing brief instructions for the appeal procedure shall be prepared in
quadruplicate. The first copy shall be filed in the inmate's folder; the second
copy shail be given to the inmate; the third copy is for the Board of
Correction and the fourth copy shall be forwarded to the General Counsel of
this Department. After removal of an item, the incoming correspondence
shail be forwarded to the intended inmate.

 

a. If dangerous contraband or an item suspected of being a controlled
substance is found therein, the inmate shall be so advised and the item
confiscated. The contraband shall be placed in an envelope and
sealed in the presence of the inmate and a witnessing officer. Entries
shall be made on the sealed envelope denoting the name and address
of the sender, a description of the contraband, the name, number and
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 83 of 104

 

 

 

EFFECTIVE DATE SUBJECT
03/16/09
CLASSIFICATION #
4001R-B

DISTRIBUTION APPROVED FOR WEB POSTING PAGE 9 OF

A YES [ | NO 17 PAGES

 

INMATE CORRESPONDENCE

 

 

 

 

 

 

 

V.

PROCEDURES (cont.)

location of the inmate recipient and the signature of both witnesses.
The sealed envelope shail then be forwarded to the Tour Commander
who shall deliver the envelope together with a full written report of the
incident to the Commanding Officer for processing and possible
criminal action. When an item found in incoming correspondence
involves a criminal offense, it shall be forwarded to the appropriate
authority for possible criminal prosecution. In such situations, the
processing of Form #420A/B may be delayed if necessary to prevent
interference with an ongoing criminal investigation.

(8) All policies, guidelines, procedures, restrictions and changes issued by the
Department concerning the inspection of mail received by inmates in
general population, shail also apply to mail received by inmates in punitive
segregation, close custody and any other special status.

9. Facilities will not accept cash by mail for deposit into the inmate funds
account. in the event cash is received in the mail, it will be held in escrow
until the inmate is discharged with the following exceptions:

a. Institutionally generated charges (ie., unpaid restitutions, fines,
mandatory surcharges;

b. Self-bail; and

c. Sent to an authorized third party.

10. All money orders and cashier's checks sent to inmates by mail for deposit in
their cash fund accounts shall be received by the Institutional Mail Officer,
opened in the inmate's presence and stamped "INMATE FUNDS - FOR
DEPOSIT ONLY" prior to the inmate endorsing the same with his/her
signature and book and case number. A numbered mail money receipt will
be prepared in duplicate by the officer for each inmate receiving money.
The original receipt shall be given to the inmate in accordance with the
prescribed mail procedure of the institution. The duplicate receipt shall
remain in the Mail Money Receipt Book as a permanent record.

a. To ensure accountability when different officers use the Mail Money
Receipt Book throughout the day, each officer upon completion shall
close out the book by clearly printing in blue or black ink, on the reverse
side of the last receipt used, the date, time, numbers of the first and last
receipts issued, total amount of funds collected (followed by a notation
of the breakdown of money orders), and officer's name, followed by
his/her signature and shield number. The officer will immediately
surrender the money order(s) and book to the Cashier who will verify the

 

 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 84 of 104

 

 

 

 

 

 

EFFECTIVE DATE SUBJECT
03/16/09
CLASSILIGATION # INMATE CORRESPONDENCE
4001R-B
DISTRIBUTION APPROVED FOR WEB POSTING PAGE 10 OF
A YES Ty NO 47 PAGES

 

 

 

 

 

V.

PROCEDURES (cont.)

11.

12.

13.

same and affix his/her signature (with name clearly printed below},
identification number, the date, and the time below the officer's
signature.

The Cashier will then enter in the computer, from the Mail Money
Receipt Book, monies received by each inmate according to the
following procedure; Inmate Banking Menu, #6 Debit and Credit
Inmate Account. A line drawn across the individual receipt will
denote that the receipt was entered. After all receipts are in the
computer, return to Inmate Banking Menu, #8 Report Menu, then #1
Debit and Credit Register, return to Inmate Banking Menu, to #9 End of
Day Processing, etc., then #1 End Day Processing.

The computer hard copy totals will be compared to monies received
and verified. A copy of the Debit and Credit Register in addition to the
Summary Totais will be attached to the Cashier's Daily Statement. The
amount received and receipt numbers will be recorded on line #2, mail
money on the Cashier's Daily Statement.

When the records indicate that an inmate has been transferred to another
facility of the Department, the unopened envelope containing the
correspondence shail be properly re-addressed, time-stamped and
dispatched promptly to the facility to which the inmate was transferred.
However, Privileged Mail shall be processed in accordance with the
procedures outlined in Section V. C. Privileged Mail.

When the records indicate that an inmate has been transferred to a facility
not under the jurisdiction of the Department, the unopened envelope shall
be time-stamped and the original address on the envelope shall be crossed
out with one (1) diagonal line (/). The name and address of the facility
concerned shall be written in ink on the front of the envelope and the re-
addressed envelope shall then be forwarded to the facility of record, through
the United States Postal Service. No additional postage shall be required.
Privileged Mail shall be processed in accordance with the procedures
outlined in Section V. C. Privileged Mail.

Any "non-privileged mail" received for an inmate who has been discharged
from the Department's custody (i.e., release on bail, released in court,
completed sentence, etc.}, shall be forwarded to the address of record.

a. When the records indicate that the inmate has been discharged and
there is no forwarding address on record, the mail shall be returned to
the sender. The notation MOVED - Left No Address - shall be hand-
stamped on the envelope. However, if there is no return address on

 

 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 85 of 104

 

 

 

EFFECTIVE DATE SUBJECT

03/16/09
CLASSIFICATION # INMATE CORRESPONDENCE

4001R-B
DISTRIBUTION APPROVED FOR WEB POSTING PAGE 11 OF

A [x] YES CI NO 17 PAGES

 

   

 

 

 

 

 

V. PROCEDURES ({cont.)

the envelope and the inmate is unknown, the notation ADDRESSEE
UNKNOWN shall be hand-stamped on the envelope and returned to the
United States Postal Service.

B. OUTGOING CORRESPONDENCE

4. Outgoing inmate correspondence shall be addressed and sealed by the
inmate.

2. All outgoing inmate correspondence shall bear the inmate's name, and either
the facility post office box, or the inmate's home address in the upper left-hand
corner of the envelope. Failure to comply will result in the mail being returned.
Free postage shall be provided to indigent inmates in accordance with the
policy stated in this Directive.

3. All outgoing inmate correspondence shall be placed in a locked mail receptacle
by the inmate, and the mail shall be forwarded through the United States
Postal Service at least once each business day.

4, Inmates who are blind or visually impaired may choose fo send outgoing mail
without postage. The mail may be sent to both domestic and international
destinations. The contents of the mail must meet USPS requirements for the
free mailing service. These requirements specify the types of items that qualify
for the service.

5. The envelope must meet the following two requirements:

a. The phrase “Free Matter for the Blind or Handicapped” must be marked
on the upper right hand corner of the front.

b. The envelope must remain unsealed.

6. The mailroom staff that process outgoing mail shall screen the items mailed
fo ensure that those being sent without postage are items submitted by
inmates entitled to free mail.

a. The Officer or other staff person shall maintain a list of the inmates who
are blind or visually impaired; the list shall include the name, Book and
Case Number, Housing Location and type of disability of the inmates.

b. When an inmate is admitted to a Departmental facility and appears to
have or is claiming a disability, the inmate shall be assessed in the
facility’s clinic by medical staff. Once it has been determined by medical
staff that the inmate has a disability, the Intake Supervisor or designee,

 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 86 of 104

 

 

 

EFFECTIVE DATE
03/16/09

SUBJECT

 

CLASSIFICATION #
4001R-B

INMATE CORRESPONDENCE

 

 

DISTRIBUTION
A

 

APPROVED FOR WEB POSTING PAGE 12 OF

[x] YES [| NO 17 PAGES

 

 

V.

PROCEDURES (cont.)

 

 

 

shall immediately notify the Associate Counselor located in the
Counseling Services Unit at the facility and the Deputy Warden for
Programs or his/her designee. The Deputy Warden for Programs will
provide the mailroom with an updated disability list on a weekly basis,
which shall also include all inmates that are blind or visually impaired.
During non-business hours the Intake Supervisor shall forward this
information to the office of the Deputy Warden for Programs.

The Officer or other staff person assigned to the mailroom shall check all
items of outgoing mail that have no postage and are marked “Free Matter
for the Blind and Handicapped” against the weekly list of disabled inmates.

j. Letters or packages so marked by inmates who are on the list as
qualifying for free mail shall be sent out with all other outgoing mail.
The Department shall not be obligated to provide any postage for these
materials.

ii. Letters or packages so marked by inmates who are not on the list
and, therefore, not qualified for free mail shall be returned to the
inmates for proper postage.

d. The Officer or staff person shall leave the letters or packages that qualify

for free mailing unsealed so that the USPS may inspect its contents.

C. PRIVILEGED MAIL

1.

When any privileged, certified, or special delivery mail is undeliverable, a
notation of why delivery could not be effected shall be made in the
UNDELIVERED MAIL LOGBOOK — PRIVILEGED, CERTIFIED,
REGISTERED and SPECIAL DELIVERY by the Mail Clerk or other person
assigned to perform said duties.

The opening/closing date of the Logbook shall be entered on the outside
cover of the Logbook.

The Logbook shall contain the following headings:
Entry A - Name/address of sender;

Entry B - Name/number of inmate addressee;

 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 87 of 104

 

 

 

 

EFFECTIVE DATE ‘| SUBJECT
03/16/09
CLASSIFICATION # INMATE CORRESPONDENCE
4001R-B
DISTRIBUTION APPROVED FOR WEB POSTING PAGE 13 OF

 

 

 

 

 

A YES [| NO 17 PAGES

 

V.

PROCEDURES (cont.)}

Entry C - Reason why mail was undelivered. This entry must be clearly stated,
for example:

i. Inmate was transferred to GMDC.;

li. Inmate was released on bail;

ii. Inmate transferred to State Prison (Give name/address).
Entry D - Action taken, for example:

i. Mail forwarded to address of record - enter address where mail was
forwarded:

ii. Return to sender - enter reason why mail is being returned to sender,
6.g., addressee unknown, insufficient information, etc.

Entry E - Date action taken as per Entry "D” above;

Entry F - Name/I.D. number of person processing the mail - recording the
entries.

After making the iogbook entries, the Mail Clerk shall then process the mail
as specified in this section.

3. FORWARDING OF PRIVILEGED MAIL
All privileged mail addressed to an inmate who has been transferred to
another facility within the Department or transferred outside the jurisdiction
of the Department shail be time-stamped and imprinted with a standardized
stamp provided by the Department (see Exhibit A), and processed by the
Mail Clerk or officer assigned to perform Mail Clerk duties.

a. Prior to the Mail Clerk imprinting the envelope, a diagonal fine (/) shall
be placed through the original address.

b, The stamp shall contain the following information:
FORWARD TO (ADDRESS ONLY)
i. DATE RECEIVED;

i. DATE FORWARDED;

 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 88 of 104

 

 

 

 

 

EFFECTIVE DATE SUBJECT
03/16/09
CLASSIFICATION # INMATE CORRESPONDENCE
4001R-B
DISTRIBUTION APPROVED FOR WEB POSTING PAGE 14 OF
A YES ] NO 17 PAGES

 

 

 

 

 

 

 

V. PROCEDURES (cont.)
fi, FORWARDING FACILITY (NAME OF};

iv. FORWARDED BY (NAME/LD. # OF PERSON PROCESSING
THE MAIL)

c. The Mail Clerk will then clearly print the information required in the
imprinted captions and then forward the piece of mail to the United
States Postal Service for processing, or to the facility of record if the
inmate was transferred to a facility within the Department.
4, RETURN OF PRIVILEGED MAIL TO SENDER

a. When privileged mail is received for an inmate who has been
discharged and there is no record or a forwarding address, or in cases
where the mail can not be delivered to the inmate because of
“insufficient information,” "addressee unknown," or “no forwarding
address," the privileged mail shall be time-stamped and imprinted with
the standardized stamp provided by the Department (see Exhibit B),
before it is returned to the sender. Prior to the Mail Clerk imprinting the
envelope, a diagonal line (/) shall be placed through the original
address.
The stamp shall contain the following information:

RETURN TO SENDER

i DATE RECEIVED;

fi. DATE FORWARDED;

iii. (CHECK THE APPROPRIATE BOX}

iv. // NO FORWARDING ADDRESS;

v. // ADDRESSEE UNKNOWN;

vi. // UNDELIVERABLE - INSUFFICIENT INFORMATION;

vii. FORWARDED BY FACILITY (NAME OF):

 

vill, FORWARDED BY (NAME/LD. # OF PERSON PROCESSING
THE MAIL).
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 89 of 104

 

 

 

EFFECTIVE DATE SUBJECT
03/16/09
CLASSIFICATION # INMATE CORRESPONDENCE
4001R-B
DISTRIBUTION APPROVED FOR WEB POSTING PAGE 15 OF

   

A [x] YES [ NO 17 PAGES

 

 

 

 

 

 

V. PROCEDURES (cont.)

NOTE: Prior to any privileged mail being returned to sender, the
Mail Clerk shali make a reasonable attempt to locate the
forwarding address of the inmate concerned, by perusing
the inmate's folder or by referring to the Inmate
information System (L1.S.); in addition, before any
privieged mail is returned to sender, the Mail Clerk shall
submit the mail to the supervisor in charge of the Mail
Room, who shall ensure that every effort to locate the
addressee was made.

b. The Mail Cierk will then clearly print the information required in the
imprinted captions, check the appropriate box and then forward the
piece of mail to the United States Postal Service for RETURN TO
SENDER.

D. APPEAL

1. Within twenty-four (24) hours after the removal of any item(s} from
correspondence, the intended inmate, the Board of Correction and the
General Counsel of this Department shall be given written notification of
such removal. Such notice may be delayed, if necessary, to prevent
interference with any ongoing criminal investigation. See Attachments:
Form #420A (English) and Form #420B (Spanish). This notice shall include:
a. The name (and number, if inmate) and address of sender;

b. The name and number of the recipient (sentenced - use sentence
number; detention - use book and case number);

c. The item(s} removed;

d. The reason(s) for removal;
e. The disposition of the item(s);
f. The appeal procedure.

2. The removal of the item(s) from an incoming letter may be appealed to the
Board of Correction by the affected person.

3. The affected person shall be advised that notice of the intent to appeal
the removal must be given in writing, to the facility, to the Department and
the Board of Correction.

 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 90 of 104

 

 

 

 

   

EFFECTIVE DATE SUBJECT
03/16/09
CLASSIFICATION # INMATE CORRESPONDENCE
4001R-B |
DISTRIBUTION APPROVED FOR WEB POSTING PAGE 16 OF
A YES | NO 47 PAGES

 

 

 

 

 

V. PROCEDURES (cont.)

4. After notice is filed, the appeal may be submitted and the Department, the
facility and any affected person may submit fo the Board of Correction for its
consideration any additional relevant material.

5. The Board of Correction or its designee, shall issue a written response to

the appeal within fourteen (14) business days after receiving notice of the
appeal.

Vi. REFERENCE

Directive #1500R-A, entitled “STANDARD OPERATING PROCEDURE FOR RECEIPT,
DISBURSEMENT AND ACCOUNTING OF INMATE CASH FUNDS”, dated 11/10/97 (as

amended).

Vi ATTACHMENTS

A. Exhibit A - Standardized stamp for privileged mail addressed to an inmate who has
been transferred to another facility within the Department or transferred outside
the jurisdiction of the Department.

B. Exhibit B - Standardized stamp for privileged mail for an inmate who has been
discharged and there is no forwarding address, or in cases where the mail cannot
be delivered to the inmate because of “insufficient information", addressee
unknown" or "no forwarding address."

Cc. Form #420A (English) and Form #420B (Spanish), REMOVAL OF NON-
PERMISSIBLE ITEM(S) - INCOMING CORRESPONDENCE/PACKAGE.

1. When it is necessary to use Form #420B (Spanish); the information entered
shall also be in Spanish. The corresponding Form #420A (English) shall be
prepared and the information entered shall be in English.

2. Prepare the form(s) in quadruplicate for the following distribution:

a. Original copy to inmate's folder;
b. One (1} copy to inmate;

c. One (1) copy to Board of Correction;

d. One (1) copy to the General Counsel of this Department.

 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 91 of 104

 

 

 

 

 

EFFECTIVE DATE SUBJECT
03/16/09 .
CLASSIFICATION # INMATE CORRESPONDENCE
4001R-B
DISTRIBUTION APPROVED FOR WEB POSTING PAGE 17 OF
A YES CO NO 17 PAGES

 

 

 

 

 

 

 

Vil. ATTACHMENTS (cont.)

3. Clearance for administrative purposes and distribution shall be made by the
office of the facility Commanding Officer.

D. Form #4001A, WARDEN’S WRITTEN ORDER TO READ OUTGOING INMATE
CORRESPONDENCE.

E. Form #4001B, WARDEN’S WRITTEN ORDER TO READ INCOMING INMATE
CORRESPONDENCE.

F. Form #4001C, LIST OF ITEMS PERMITTED TO BE RECEIVED THROUGH
THE MAIL.

Vill. SUPERSEDES
Directive #4001R-A, entitled “INMATE CORRESPONDENCE”, dated 06/16/08.

 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 92 of 104

ATTACHMENT A

EXHIBIT A

 

THE CITY OF NEW YORK
-DEPARTMENT OF CORRECTION

FORWARD TO:

 

 

 

 

FOR OFFICIAL USE

‘ DATH RECEIVED:

 

DATH FORWARDED:
| FORWARDING FACILITY:

 

-FORWARDED BY:

 

(BOLD PRINT)

 

 

 

 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 93 of 104

EXHIBIT E: ATTACHMENT B

 

THH CITY OF NEW YORK
DEPARTMENT OF CORRECTION .

RETURN TO SENDER

CHECK THE APPROPRIATE BOX
[Wo FORWARDING ADDRESS
[_] ADDRESSER UNKNOWN

[_] UNDELIVERABLE - INSUFFICIENT INFORMATION

 

FOR OFFICIAL USE
DATE RECEIVED:
DATE RETURNED:

RETURNING FACILITY:

 

RETURNED BY:

(BOLD PRINT)

 

 

 

 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 94 of 104

ATTACHMENT C

 

CITY OF NEW YORK worm :anba
DEPARTMENT OF CORRECTION |

REMOVAL OF NON-PERMISSIBLE ITEM(S)
INCOMING CORRESPONDENCE/PACKAGE __ ret.: aa02r-A

 

 

Rav, | 06/21/05

 

   

 

 

 

 

 

 

FAGILITY: DATE: Check Whera [] Correspondence
Applicable; =} package
Inmate's Name: _. pNumber: , Location:

 

 

 

The following Item{s) were found in your incoming [I correspondence [] package and are prohibited by institutional
and/or Department of Correction regulations:

 

 

 

 

 

 

 

 

These item(s) were sent to you by:

 

‘| Sender's Name: Sender's Address:

 

 

These item(s) may be retumed to the sender at your expense, donated to a charitable organization or destroyed. ©
Pfease- check your choice:

Return [| | Donate [| Destroy [|

 

Inmate's Signature: Date:

 

Officer's Signature: Bate:

 

 

Appeal: 1, You may give notice in writing to the Department of Correction (Facility Commanding Officer) and to
the Board of Correction (51 Chambers Street, New York, N.¥. 10007), of your Intention to appeal the
removal of the item(s).

2, You and the Department of Correction may submit to the Board of Correction any refavant material in
addition to this writtan determination.

3, The Board of Correction, or Its designee, will Issiie a written response on your appeal within fourteen
{id) days after receiving notice of your requested review.

 

 

DISTRIBUTION: Original copy to inmate's folder, INSTRUCTIONS: Clearance and distribution shall bo made by the
One (1) copy te inmate, Office of tha Facility Commanding Officer.
One (1) copy to Board of Corraction,
One (1} copy to General Counsol,

 

 

. {Frepare In quadruplicate}

 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 95 of 104

ATTACHMENT C

CITY OF NEW YORK Form: 44208
DEPARTMENT OF CORRECTION

REMOVIMIENTO DE ARTICULOS NO PERMITIDOS
CORESPONDENCIA/PAQUETE RECIVIDOS _| Ret: ouzr-a

FACILIDAD: FECHA: Subrayar is palabra L_] Corespondencia
apropiada: = [] Paquete

 

 

 

Rev. | 08/21/08

 

 

 

 

 

 

 

 

 

 

Nombre del Rectuso: Numero: .. Gelda:

 

 

EI {Los} slauente articulo(s) fuefron) encontrade en su CJ corespondencia (] paquete y estd prohibido por las reglas
Insfituticlonales y por El Departamento de Corracion:

 

 

 

 

 

 

 

 

 

Ei (Los) articulo(s) fue(ron) mandado por:
Nombre: Direceton:

 

 

 

Et (Los) articulo{s) puede(n) ser devuelto(s) a la persona quien lo mando por e! gasto suyo, donad a una organizacion

de caridad o dastruidos. .
Marque la palabra apropiada:

. Devuelto Cy - Donarlo [| Destrulrto [|

 

Firma del Rechiso: Fecha:

 

Firma de] Oficial: . Fecha:

 

 

Apelacion: 1. Usted puede darle aviso por escrito al Departamento de Correccian (al Comandante de la Institusi on} y
a la Junta de Correccion (51 Chambers Street, New York, N.Y. 16007), de su intenclon de apelar la
mudanza del articufo(s),

2, Usted y el Departamento de Corraccion pueden someter a fa Jumta de Gorreccién cualquier material
partinente ademas de esta determinacion escrita.

3, La Junta de Correccion o su designado dara una repuesta escrita sobre su apelacién dentro de
catorce (14) dias del recibide del avise para revisar.

 

 

DISTRIBUCION: Originat al record det recluse. INSTRUCCIONES: La Oficina del Comandante de fa Institucion se hara
Una (1) copia al recluso. cargo de ta authorizacion y distribucton da ta forma.

Una (1} copia para Board of Correction.
Una (1) copia para General Counsel.

 

 

 

 

(prepare cuatro coplas)

 
Case 1:19-cv-03347-LJL-JLC Daeworamin6s Filed 03/22/21 Page 96 of 104

PREPARE THIS FORM

CORRECTION DEPARTMENT | SQvaprurticaTe

Form # 4001A

CITY OF NEW YORK Rev. XH/XX/08

Ref: Dir, #4001R-B
WARDEN’S WRITTEN ORDER TO READ
OUTGOING INMATE CORRESPONDENCE '

 

 

 

 

   

 

 

 

SECTION 1 - AUTHORIZATION

 

 

 

 

 

NAME OF FACILITY:
INMATE SENDING | NAME: BRCH NYSID #
CORRESPONDENCE
NAME:

 

INTENDED MAIL ADDRESS:
RECIPIENT

 

 

 

 

Warden’s justification for reading, (ia include specific facts and reasons supporting the determination)-

 

 

 

 

 

 

 

 

 

 

 

WARDEN’S NAME: SIGNATURE: DATE OF DETERMINATION:

 

 

 

 

 

+

AVRO PE URL es eae URL OAT

     
 
 

 

 

 

I CERTIFY THAT LHAVE | SIGNATURE OF INMATE: TIME:
RECEIVED A COPY OF
THIS ORDER
Served by (Print Name, Rank and Shield #}: Signature of Server:
Refused to Sign for Notice: Wimessed by:
Che Ese

 

 

 

  
   
 

SECTION 3 — READER OF CORRESPONDENCE
NAME:

MEMBER READING |
CORRESPONDENCE | SIGNATURE: DATE READ:

 

 

 

 

ORIGINAL — FACILITY FILES COPY — INMATE FOLDER.
DISTRIBUTION COPY —- INMATE COPY — FACILITY OPERATIONS

 

 

 

 
Case 1:19-cv-03347-LJL-JLC DaQsuGarinoe Filed 03/22/21 Page 97 of 104

 

PREPARE THIS FORM

CORRECTION DEPARTMENT |" quixtur.icare
CITY OF NEW YORK Form #40018

Ref.: Dir. #4001R-B
WARDEN’S WRITTEN ORDER TO READ
INCOMING INMATE CORRESPONDENCE

SECTION f - AUTHORIZATION

 

 

 

   

 

 

  
 

 

 

 

 

 

 

 

 

NAME OF FACILITY: DATE CORRESPONDENCE RECEIVED:
INTENDED INMATE {| NAME: B&C# NYSID #:
RECIPIENT .
NAME:
SENDER OF ADDRESS:
CORRESPONDENCE

 

 

 

Warden’s justification for reading, (to include specific facts and reasons supporting the determination):

 

 

 

 

 

 

 

 

 

 

 

WARDEN’S NAME: SIGNATURE: DATE OF DETERMINATION:

  
 
 

 

SECTION 2 —- INMATE NOTIFICATION
I CERTIFY THAT I HAVE | SIGNATURE OF INMATE:

 
   
 

 

 

 

RECEIVED A COPY OF
THIS ORDER
Served by (Print Name, Rank and Shield #): Signature of Server:
Refused to Sign for Notice: Witmessed by:
[yes [| No

 

 
 

SECTION 3 —- SENDER NOTIFICATION

 

LI] COPY OF THIS NOTICE WAS SENT TO RETURN ADDRESS

 

 

    

 

NOTIFICATION L] CORRESPONDENCE DID NOT HAVE RETURN ADDRESS
To -
SENDER STAFE’S NAME: DATE SENT:
SIGNATURE

  
 

  

DER OF CORRESPONDENCE

Ve eee ee
NAME:

 
  

MEMBER READING
CORRESPONDENCE | SIGNATURE: : DATE READ:

 

 

 

 

ORIGINAL — FACILITY FILES
DISTRIBUTION COPY-INMATEFOLDER COPY—-INMATE
COPY -- SENDER. COPY — FACILITY CPERATIONS

 

 

 

 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 98 of 104
ATTACHMENT F

 

Brad

  
   

=
i

ne cma |
es
Ke Had

   

‘THE CITY OF NEW YORK Form: #4004C
DEPARTMENT OF CORRECTION

7 LIST OF ITEMS PERMITTED TO BE Eff: 06/16/08
ar RECEIVED THROUGH THE MAIL Ret Di MOOTA

       
  

 

 

aoe
il

ct) abe
Sis
a

 

 

 

 

 

 

 

THE FOLLOWING ITEMS ARE PERMITTED TO BE RECEIVED
THROUGH THE MAIL AS OUTLINED IN DIRECTIVE # 4001R-A,
INMATE CORRESPONDENCE:

 

ITEMS

LETTERS
| PRINTED MATERIAL
PHOTOGRAPHS (INSTANT PHOTOGRAPHS ARE PROHIBITED)
PICTURES
MONEY ORDERS
= CASHIER’S/TELLER’S CHECKS

 

 

 

 

 

 

 

 

 

“*CASH WILL NOT BE ACCEPTED

 

 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 99 of 104

EAHTBIT- &
 

Beer ak 1 19 Rarities LIL-JILC Document 168 Filed 03/22/21 Page, 100 of 104

te ATTACHMENT -c Tu Cop _
> ~ GIy OF NEW YORK - DEPARTMENT OF CORRECTION | ee

 

 

 

  
  

       

 

 

 

 
  

 

 

 

Mr OFFICE OF CONSTITUENT AND GRIEVANCE SERVICES Form: 7102
. _ _DISPOSITION FORM _ Ref: ir. s376R-a.
5 rlevance Reference #: . | Date Filed: a ‘Facility: _
|oo469/T1 13/19 Z __ 5093/22/19 © _ MDC
linmate Name: . SO [Book and Case#: - oid Category. oo!
lee ALEXANDER __f141-18-01632-5 ee '#4- MAIL

 

 

 

F From: oces. inmate ‘Statement Form, print or iype short description of grievance: ‘On the above date (03/20/1 9)

| 1 ‘was. informed by Security Captain Mathis that I did have i incoming mail but would: not-be given {|
| ‘it until it was logged as of 7 pm| still did not. received mail. There i is no policy that can be. issued. to start that
Hi INYC Dots. must keep a track record of who i is writing me and who 1. write. d am a pre-detainee
| and keeping record of my mail. | |

 

 

| mF “SEE ATTACHED DOCUMENTS.

 

Action Requested by inmate: __ incentive censorship of mail, give me notice of why.mail is cerisored and answer.

4 grievance.

 

STEP 4: FORMAL RESOLUTION:
_ Check one box: o Grievance a Submission i is not Subjected to the: Grievance Process

‘The Office Of Constituent and. Grievance Services proposes to formally: resolve your grievance as follows below..
Alternatively, OCGS staff shall provide ari explanation for why the submission is not subject fo the OCGS Process. .

_ On. 03/25/19 The OGGS. has reviewed: your statement and was. in contact. with MDC. Security to Ieam that :-
‘based on your: Court Order and The: Departments Guidelines i in the handling of inmates Correspondence °

‘although there. isn't any listed restrictions to. whom you can send or feceive mail/eorrespondence the
| Information i in your court order ‘specifi les a risk of compromising the Security and/or the. safety of any

‘Berson or persons outside the facility.

I. Based on-these fi indings the reading of your Correspondence/Mail is cone appropriate.

 

‘ CHECK THE APPROPRIATE B BOX BELOW: AND: PROVIDE YOUR SIGNATURE .
(Failure to sign forms will forgo your right to appeal the Proposed resolution.)

 

o Yes; | accept the resolution CI No | request to appeal the resolution of this grievance to the. Commanding officer.
. Note: dH yourappedl, the.griévance staff can reqirsat tor 2 preliminary baced 1 review if they feel the complaint wae thoroupiity diy fi lend addressed, prior to f i to the Ge ig
4 Omer, ‘You will recaive:tha outcome of this review WHAT Da ciniens: ‘days to me the appeal will procead or you exhausted ddniinixtrative r Fanedies, . .

 

    

: Inmate's Signature: _

 

Te Date: ade

ne | ‘oO Preliminary. Review Requested
Grievance Coordinator “G E . ae pas OR a
, | Zk \|9

 

 

 

 

 

 

 

 

 
 

 

na eens

d Osi22/2T~ Page Se Ore
"Case 1 19 “Cv 03347- LJL- JLC. ARS CRN Be File |

       

gual. CITY OF NEW YORK~ ‘DEPARTMENT OF CORRECT *
OFFI EOF CONSTITUE TAND GRIEVANCE. SER VICES e
fo ~ INMATE “tee |

 

 

 

 

 

 

 

 

 

7 oy tnt juste yogi, Yee ED no
[Be You need the OCS staf to welie the grtevance:for you? Pe 9 o no .
] iieememnn en - :

 

 

 

 

 

 

” 7718 14 Porteg

. Dias oto and Grlovances Sary a —
~ oo

 

 

 

 

 

 

 
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 102 of 104

‘EXHIBIT = F
~ Case 1:19-cv-03347-LJL-JLC Document 168. Filed osr22i2i Page 103 of 104 . |
_ NEWYORK CITY DEPARTMENT O OF CORRECTION
Cynthia Brann, Commiésione:

; . Laura 8. Mellc
~ Senior Counsel | FOIL Office:

. 75-20 Astoria Boulevard
- East Sinha, New York 1 1370

 

"748-546-098
Fac 718-278-6001

 

2 Auigust 23, 2019

a Alexander Williams .
- > 141. 18-01632
_MDC - o
125 White Street
New York, New York’ 10038

Re: FOIL Request _ a
- FOIL #: 2020FRO337

a Dear Mr. Williams:

So, This i is a final response to your request for records (copy enclosed) nade pursuant to the
‘New York State Freedom of Information Law. Enclosed please fi find MDC’s 9. North h logbook and

the inmate withdrawal forms y you requested. |

Please be advised that personally identifying information pertaining to other inmates has
__ been withheld because disclosure of such would constitute an. unwarranted i invasion of t privacy
pursuant to the New York State Public Officers Law, Section 872)(0). . eT,

os Pursuant to. ‘the New: York. State Public Officers Law Section 89(4), you may, within
thirty (30). days of receiving ‘this letter, submit an appeal for any. redacted. or withheld -
* information to Lisa Richardson, Deputy General Counsel / Records Appeal: Officer, at the above .

o address.

Very traly-y yours, :

7 ay

errpeezdss vind Ajula
oe 6S ee Assistant General Counsel

_ Enclosure »
Case 1:19-cv-03347-LJL-JLC Document 168 Filed 03/22/21 Page 104 of 104° ©

 

 

 

 

 
